




MERGER AGREEMENT
This Merger Agreement, dated as of October 11, 2012 (this “Agreement”), is
entered into by and between Diamondback Energy LLC, a Delaware limited liability
company (“Diamondback LLC”), and Diamondback Energy, Inc., a Delaware
corporation (the “Company”).
RECITALS
A.    The Company has an authorized capital of 100 shares of common stock, par
value $0.01 per share (“Old Common Stock”), of which 100 shares are issued and
outstanding.
B.    At the Effective Time (defined below), all of the shares of Old Common
Stock are owned by Diamondback LLC, its sole stockholder.
C.    DB Energy Holdings LLC, a Delaware limited liability company (“DB
Holdings”), directly owns 100% of the limited liability company interests in
Diamondback LLC (each, a “Membership Interest” and, collectively, the
“Membership Interests”).
D.    In connection with the initial public offering of the Company’s common
stock (the “IPO”), the parties desire to merge the Company with and into
Diamondback LLC, pursuant to which the Company will continuing as the surviving
corporation and the separate existence of Diamondback LLC will cease, upon the
terms and subject to the conditions set forth in this Agreement (the “Merger”).
E.    The board of directors of the Company and the sole manager of Diamondback
LLC have each determined that the Merger is advisable and in the best interest
of the Company and Diamondback LLC and have each approved and adopted this
Agreement and recommended that the respective equity holders of the Company and
Diamondback LLC approve and adopt this Agreement and approve the Merger.
F.    The holders of the voting equity of each of the Company and Diamondback
LLC have unanimously approved and adopted this Agreement and the Merger.
NOW, THEREFORE, in consideration of the premises and the respective
representations, warranties, covenants and agreements set forth in this
Agreement, Diamondback LLC and the Company agree as follows:
I.THE MERGER
1.1    Merger. In accordance with the provisions of this Agreement and the
Delaware General Corporation Law (the “DGCL”), at the Effective Time (as defined
below), the Company will be merged with and into Diamondback LLC, Diamondback
LLC’s separate existence will cease and the Company will be the surviving
corporation in the Merger and shall succeed to and assume all the rights and
obligations of Diamondback LLC. The Company, as the surviving corporation after
the Merger, is herein sometimes referred to as the “Surviving Corporation.”
1.2    Filing and Effectiveness. The parties will cause a Certificate of Merger
(the “Certificate of Merger”) in substantially the form of Exhibit A hereto,
meeting the requirements of the DGCL, to be executed and filed with the
Secretary of State of the State of Delaware. The Merger will become effective at
the time when the Certificate of Merger has been duly filed with the Secretary
of State of the State of Delaware (the “Effective Time”).
1.3    Effects of the Merger.
(a)    General. The Merger will have the effects specified in Section 259 of the
DGCL.
(b)    Certificate of Incorporation and Bylaws. At the Effective Time, (i) the
Company’s certificate of incorporation shall be amended and restated as set
forth in Exhibit B attached hereto (the “Certificate of Incorporation”) and
shall continue to be the certificate of incorporation of the Surviving
Corporation until thereafter amended in accordance with the provisions thereof
and applicable law and (ii) the Company’s bylaws shall be amended and restated
as set forth in Exhibit C attached hereto (the “Bylaws”) and shall continue to




--------------------------------------------------------------------------------



be the bylaws of the Surviving Corporation until thereafter amended in
accordance with the provisions thereof and applicable law.
(c)    Directors and Officers. Following the Effective Time, the directors of
the Company immediately prior to the Effective Time shall be the directors of
the Surviving Corporation, and the officers of the Company immediately prior to
the Effective Time shall be the officers of the Surviving Corporation, in each
case until their respective successors are duly elected or appointed and
qualified or until their earlier death, resignation, retirement,
disqualification or removal in accordance with applicable law and the
Certificate of Incorporation and Bylaws.
(d)    Effect on Capital Stock. At and as of the Effective Time, without any
action on the part of Diamondback LLC or the Company, as the case may be, or of
any holder of any shares of capital stock of or other equity interest in
Diamondback LLC or the Company, the shares of capital stock and other securities
of Diamondback LLC and the Company will be treated as follows:
(i)    Cancellation of Old Common Stock. Each share of Old Common Stock
outstanding immediately prior to the Effective Time will be canceled without
payment of any consideration therefor and shall cease to exist.
(ii)    Conversion of the Membership Interests. All the Membership Interests
issued and outstanding immediately prior to the Effective Time will be converted
into and exchanged for 14,697,496 validly issued, fully paid and nonassessable
shares of the common stock of the Surviving Corporation, par value $0.01 per
share (“Surviving Common Stock”).
(iii)    Surrender of Old Common Stock. At or before the Effective Time,
Diamondback LLC shall surrender any and all outstanding certificates
representing shares of Old Common Stock to the Surviving Corporation.
1.4     Taking of Necessary Action; Further Action. Prior to the Effective Time,
the Company and Diamondback LLC shall take all such action as shall be necessary
or appropriate to effectuate the Merger. If, at any time after the Effective
Time, any such further action is necessary or desirable to carry out the
purposes of this Agreement and to vest the Surviving Corporation with full
right, title and possession to all assets, property, rights, privileges, powers,
and franchises of the Company and Diamondback LLC, the officers and directors of
the Surviving Corporation are fully authorized, in the name of and on behalf of
the Company and Diamondback LLC, to take, and the Company will cause them to
take, all such lawful and necessary action.
II.    GENERAL
2.1    Termination. Diamondback LLC and the Company, by written agreement, may
terminate this Agreement as to all parties and the Merger may be abandoned for
any reason whatsoever, at any time prior to the Effective Time.
2.2    No Third Party Beneficiaries. There are no third party beneficiaries
having rights under or with respect to this Agreement.
2.3    Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to any
choice of law principles.
2.4    Amendments. This Agreement may not be amended or modified except by a
writing signed by all of the parties.
2.5    Entire Agreement. This Agreement, together with the Exhibits hereto,
constitutes the entire agreement and understanding of the parties in respect of
its subject matter and supersedes all prior understandings, agreements or
representations by or among the parties, written or oral, to the extent they
relate in any way to the subject matter hereof.

2



--------------------------------------------------------------------------------



2.6    Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed to be an original and all of which together will
constitute one and the same instrument.
[SIGNATURE PAGE FOLLOWS]





3



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their authorized representative as of the date stated in the introductory
paragraph of this Agreement.


DIAMONDBACK ENERGY LLC


By:    Wexford Capital LP, its Manager


By: Wexford GP LLC, its general partner


By:
    /s/ Jay Maymudes            

Name: Jay Maymudes
Title: Vice President, Secretary and Treasurer






DIAMONDBACK ENERGY, INC.




By:    /s/ Randall J. Holder                
Name: Randall J. Holder
Title: Vice President





Merger Agreement
    Signature Page



--------------------------------------------------------------------------------



EXHIBIT A


CERTIFICATE OF MERGER


[Attached]










--------------------------------------------------------------------------------



CERTIFICATE OF MERGER
OF
DIAMONDBACK ENERGY LLC
WITH AND INTO
DIAMONDBACK ENERGY, INC.
Pursuant to Title 8, Section 264(c) of the Delaware General Corporation Law and
Title 6, Section 18-209 of the Delaware Limited Liability Company Act, the
undersigned corporation, hereby certifies that:
FIRST: The name of the surviving corporation is Diamondback Energy, Inc., a
Delaware corporation, and the name of the limited liability company being merged
into this surviving corporation is Diamondback Energy LLC, a Delaware limited
liability company.
SECOND: An agreement of merger has been approved, adopted, certified, executed
and acknowledged by the surviving corporation and the merging limited liability
company in accordance with the requirements of Delaware law.
THIRD: The name of the surviving corporation is Diamondback Energy, Inc., a
Delaware corporation.
FOURTH: The merger is to become effective upon the filing of this certificate of
merger.
FIFTH: The Company’s certificate of incorporation shall be amended and restated
in the merger, and the certificate of incorporation of the surviving corporation
shall be as set forth in Exhibit A attached hereto.


SIXTH: The executed agreement of merger is on file at 14301 Caliber Drive, Suite
300, Oklahoma City, Oklahoma 73134, the address of the principal place of
business of the surviving corporation.


SEVENTH: A copy of the agreement of merger will be furnished by the surviving
corporation, on request and without cost, to any stockholder of any constituent
corporation or member of any constituent limited liability company.
[SIGNATURE PAGE FOLLOWS]




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Diamondback Energy, Inc. has caused this certificate to be
signed by an authorized officer on this 11th day of October, 2012.


DIAMONDBACK ENERGY, INC.
By:    /s/ Randall J. Holder    
Name:    Randall J. Holder    
Title:    Vice President    
 


















--------------------------------------------------------------------------------



EXHIBIT B


AMENDED AND RESTATED CERTIFICATE OF INCORPORATION


[Attached]











--------------------------------------------------------------------------------



AMENDED AND RESTATED
CERTIFICATE OF INCORPORATION
OF
DIAMONDBACK ENERGY, INC.
ARTICLE I
NAME
The name of the corporation is Diamondback Energy, Inc. (the “Corporation”).
ARTICLE II    
PURPOSE
The purpose of the Corporation is to engage in any lawful act or activity for
which corporations may be organized under the General Corporation Law of the
State of Delaware (the “DGCL”).
ARTICLE III    
REGISTERED AGENT
The street address of the registered office of the Corporation in the State of
Delaware is 2711 Centerville Road, Suite 400, County of New Castle, City of
Wilmington, Delaware 19808 and the name of the Corporation’s registered agent at
such address is Corporation Service Company.
ARTICLE IV    
CAPITALIZATION
Section 4.1    Authorized Capital Stock. The total number of shares of capital
stock that the Corporation is authorized to issue is 110,000,000 shares, divided
into two classes consisting of 100,000,000 shares of common stock, par value
$0.01 per share (“Common Stock”), and 10,000,000 shares of preferred stock, par
value $0.01 per share (“Preferred Stock”).
Section 4.2    Preferred Stock
(a)    Shares of Preferred Stock may be issued in one or more series from time
to time with each such series to consist of such number of shares and to have
such voting powers, full or limited, or no voting powers, and such designations,
preferences and relative, participating, optional or other special rights, and
the qualifications, limitations or restrictions thereof, as shall be stated in
the resolution or resolutions providing for the issuance of such series adopted
by the board of directors of the Corporation (the “Board”) and included in a
certificate of designations (a “Preferred Stock Designation”) filed pursuant to
the DGCL, and the Board is hereby expressly vested with the authority, to the
full extent now or hereafter provided by law, to adopt any such resolution or
resolutions.
(b)    Subject to the rights of the holders of any series of Preferred Stock
pursuant to the terms of this Amended and Restated Certificate of Incorporation
(this “Certificate”) (including any Preferred Stock Designation), the number of
authorized shares of Preferred Stock may be increased or decreased (but not
below the number of shares thereof then outstanding) by the affirmative vote of
the holders of a majority of the outstanding shares of Common Stock, without a
vote of the holders of the Preferred Stock, or any series thereof, irrespective
of the provisions of Section 242(b)(2) of the DGCL, unless a vote of any such
holders of Preferred Stock is required pursuant to another provision of this
Certificate (including any Preferred Stock Designation).
Section 4.3    Common Stock
(a)    Each holder of shares of Common Stock, as such, shall be entitled to one
vote for each share of Common Stock held of record by such holder on all matters
on which stockholders generally are entitled to vote. Except as otherwise
required by law or this Certificate (including any Preferred Stock Designation),
at any annual or special meeting of the stockholders the Common Stock shall have
the exclusive right to vote for the election of directors and on all other
matters properly submitted to a vote of the stockholders. Notwithstanding the
foregoing, except as otherwise required by law or this Certificate (including a
Preferred Stock Designation), holders of Common Stock, as such, shall

1

--------------------------------------------------------------------------------



not be entitled to vote on any amendment to this Certificate (including any
amendment to any Preferred Stock Designation) that relates solely to the terms
of one or more outstanding series of Preferred Stock if the holders of such
affected series are entitled, either separately or together with the holders of
one or more other such series, to vote thereon pursuant to this Certificate
(including any Preferred Stock Designation) or pursuant to the DGCL.
(b)    Subject to the rights of the holders of Preferred Stock, the holders of
shares of Common Stock shall be entitled to receive such dividends and other
distributions (payable in cash, property or capital stock of the Corporation)
when, as and if declared thereon by the Board from time to time out of any
assets or funds of the Corporation legally available therefor and shall share
equally on a per share basis in such dividends and distributions.
(c)    In the event of any voluntary or involuntary liquidation, dissolution or
winding-up of the Corporation, after payment or provision for payment of the
debts and other liabilities of the Corporation, and subject to the rights of the
holders of Preferred Stock in respect thereof, the holders of shares of Common
Stock shall be entitled to receive all the remaining assets of the Corporation
available for distribution to its stockholders, ratably in proportion to the
number of shares of Common Stock held by them.
ARTICLE V    
RELATED PARTY TRANSACTIONS AND CORPORATE OPPORTUNITIES
The following provisions are inserted for the management of the business and for
the conduct of the affairs of the Corporation, and the same are in furtherance
of and not in limitation of the powers conferred by law:
Section 5.1    Related Party Transactions. No contract or other transaction of
the Corporation with any other person, firm, corporation or other entity in
which the Corporation has an interest, shall be affected or invalidated by the
fact that any one or more of the directors or officers of the Corporation,
individually or jointly with others, may be a party to or may be interested in
any contract or transaction so long as the contract or other transaction is
approved by the Board in accordance with the DGCL. Each person who may become a
director or officer of the Corporation is hereby relieved from any liability
that might otherwise arise by reason of his or her contracting with the
Corporation for the benefit of himself or herself or any firm or corporation in
which he or she may be in any way interested.
Section 5.2    Corporate Opportunities.
(d)    In recognition and anticipation that (i) certain directors, principals,
officers, employees and/or other representatives of DB Energy Holdings LLC and
Gulfport Energy Corporation (together, the “Original Stockholders”) and their
respective Affiliates (as defined below) may serve as directors or officers of
the Corporation, (ii) the Original Stockholders and their respective Affiliates
may now engage and may continue to engage in the same or similar activities or
related lines of business as those in which the Corporation, directly or
indirectly, may engage and/or other business activities that overlap with or
compete with those in which the Corporation, directly or indirectly, may engage,
and (iii) members of the Board who are not employees of the Corporation
(“Non-Employee Directors”) and their respective Affiliates may now engage and
may continue to engage in the same or similar activities or related lines of
business as those in which the Corporation, directly or indirectly, may engage
and/or other business activities that overlap with or compete with those in
which the Corporation, directly or indirectly, may engage, the provisions of
this Section 5.2 are set forth to regulate and define the conduct of certain
affairs of the Corporation with respect to certain classes or categories of
business opportunities as they may involve the Original Stockholders, the
Non-Employee Directors or their respective Affiliates and the powers, rights,
duties and liabilities of the Corporation and its directors, officers and
stockholders in connection therewith.
(e)    None of (i) any Original Stockholder or any of its Affiliates or (ii) any
Non-Employee Director or his or her Affiliates (the Persons (as defined below)
identified in (i) and (ii) above being referred to, collectively, as “Identified
Persons” and, individually, as an “Identified Person”) shall have any duty to
refrain from directly or indirectly (x) engaging in a corporate opportunity in
the same or similar business activities or lines of business in which the
Corporation or any of its Affiliates now engages or proposes to engage or (y)
otherwise competing with the Corporation, and, to the fullest extent permitted
by the DGCL, no Identified Person shall (A) be deemed to have acted in bad faith
or in a manner inconsistent with the best interests of the Corporation or its
stockholders or to have acted in a manner inconsistent with or opposed to any
fiduciary duty to the Corporation or its stockholders or (B) be liable to the
Corporation or its stockholders for breach of any fiduciary duty, in each case,
by reason of the fact that such Identified Person engages in any such
activities. The Corporation hereby renounces any interest or expectancy in, or

2

--------------------------------------------------------------------------------



in being offered an opportunity to participate in, any business opportunity
which may be a corporate opportunity for an Identified Person and the
Corporation or any of its Affiliates, except as provided in paragraph (c) of
this Section 5.2. In the event that any Identified Person acquires knowledge of
a potential transaction or other business opportunity which may be a corporate
opportunity for itself or himself and the Corporation or any of its Affiliates,
such Identified Person shall have no duty to communicate or offer such
transaction or other business opportunity to the Corporation or any of its
Affiliates and, to the fullest extent permitted by the DGCL, shall not (A) be
deemed to have acted in bad faith or in a manner inconsistent with the best
interests of the Corporation or its stockholders or to have acted in a manner
inconsistent with or opposed to any fiduciary duty to the Corporation or its
stockholders or (B) be liable to the Corporation or its stockholders for breach
of any fiduciary duty as a stockholder, director or officer of the Corporation,
in each case, by reason of the fact that such Identified Person pursues or
acquires such corporate opportunity for itself or himself, or offers or directs
such corporate opportunity to another Person.
(f)    The Corporation does not renounce its interest in any corporate
opportunity offered to any Non-Employee Director (including any Non-Employee
Director who serves as an officer of this Corporation) if such opportunity is
expressly offered to such person solely in his or her capacity as a director or
officer of the Corporation and the provisions of Section 5.2(b) shall not apply
to any such corporate opportunity.
(g)    In addition to and notwithstanding the foregoing provisions of this
Section 5.2, a corporate opportunity shall not be deemed to be a potential
corporate opportunity for the Corporation if it is a business opportunity that
the Corporation is not financially able or contractually permitted or legally
able to undertake, or that is, from its nature, not in the line of the
Corporation’s business or is of no practical advantage to it or that is one in
which the Corporation has no interest or reasonable expectancy.
(h)    For purposes of this Section 5.2, (i) “Affiliate” shall mean (A) in
respect of an Original Stockholder, any Person that, directly or indirectly, is
controlled by such Original Stockholder, controls such Original Stockholder or
is under common control with such Original Stockholder and shall include any
principal, member, director, partner, shareholder, officer, employee or other
representative of any of the foregoing (other than the Corporation and any
entity that is controlled by the Corporation), (B) in respect of a Non-Employee
Director, any Person that, directly or indirectly, is controlled by such
Non-Employee Director (other than the Corporation and any entity that is
controlled by the Corporation) and (C) in respect of the Corporation, any Person
that, directly or indirectly, is controlled by the Corporation; and (ii)
“Person” shall mean any individual, corporation, general or limited partnership,
limited liability company, joint venture, trust, association or any other
entity.
(i)    To the fullest extent permitted by law, any Person purchasing or
otherwise acquiring any interest in any shares of capital stock of the
Corporation shall be deemed to have notice of and to have consented to the
provisions of this Section 5.2.
ARTICLE VI    
BOARD OF DIRECTORS
Section 6.1    Board Powers. The business and affairs of the Corporation shall
be managed by, or under the direction of, the Board. In addition to the powers
and authority expressly conferred upon the Board by statute, this Certificate or
the Bylaws of the Corporation (“Bylaws”), the Board is hereby empowered to
exercise all such powers and do all such acts and things as may be exercised or
done by the Corporation, subject, nevertheless, to the provisions of the DGCL,
this Certificate and any Bylaws adopted by the stockholders; provided, however,
that no Bylaws hereafter adopted by the stockholders shall invalidate any prior
act of the Board that would have been valid if such Bylaws had not been adopted.
Section 6.2    Number, Election and Term.
(a)    The number of directors constituting the Board shall be not fewer than
five (5) nor more than thirteen (13). Subject to the previous sentence, the
precise number of directors of the Corporation, other than those who may be
elected by the holders of one or more series of Preferred Stock voting
separately by class or series, shall be fixed from time to time exclusively
pursuant to a resolution adopted by a majority of the Whole Board. For purposes
of this Certificate, “Whole Board” shall mean the total number of directors the
Corporation would have if there were no vacancies.

3

--------------------------------------------------------------------------------



(b)    Subject to Section 6.5, a director shall hold office until the annual
meeting for the year in which his or her term expires and until his or her
successor has been elected and qualified, subject, however, to such director’s
earlier death, resignation, retirement, disqualification or removal.
(c)    Unless and except to the extent that the Bylaws shall so require, the
election of directors need not be by written ballot.
Section 6.3    Newly Created Directorships and Vacancies. Subject to Section
6.5, newly created directorships resulting from an increase in the number of
directors and any vacancies on the Board resulting from death, resignation,
retirement, disqualification, removal or other cause may be filled solely by a
majority vote of the directors then in office, even if less than a quorum, or by
a sole remaining director (and not by stockholders), and any director so chosen
shall hold office for the remainder of the full term of the class of directors
to which the new directorship was added or in which the vacancy occurred and
until his or her successor has been elected and qualified, subject, however, to
such director’s earlier death, resignation, retirement, disqualification or
removal.
Section 6.4    Removal. Subject to Section 6.5, any or all of the directors may
be removed from office at any time, but only by the affirmative vote of holders
of a 66⅔% of the voting power of all then outstanding shares of capital stock of
the Corporation entitled to vote generally in the election of directors, voting
together as a single class.
Section 6.5    Preferred Stock – Directors. Notwithstanding any other provision
of this Article VI, and except as otherwise required by law, whenever the
holders of one or more series of Preferred Stock shall have the right, voting
separately by class or series, to elect one or more directors, the term of
office, the filling of vacancies, the removal from office and other features of
such directorships shall be governed by the terms of such series of Preferred
Stock as set forth in this Certificate (including any Preferred Stock
Designation) and such directors shall not be included in any of the classes
created pursuant to this Article VI unless expressly provided by such terms.
ARTICLE VII    
BYLAWS
In furtherance and not in limitation of the powers conferred upon it by law, the
Board shall have the power to adopt, amend, alter or repeal the Bylaws. The
affirmative vote of a majority of the Whole Board shall be required to adopt,
amend, alter or repeal the Bylaws. The Bylaws also may be adopted, amended,
altered or repealed by the stockholders; provided, however, that in addition to
any vote of the holders of any class or series of capital stock of the
Corporation required by law or by this Certificate (including any Preferred
Stock Designation), the affirmative vote of the holders of at least 66⅔% of the
voting power of all then outstanding shares of capital stock of the Corporation
entitled to vote generally in the election of directors, voting together as a
single class, shall be required for the stockholders to adopt, amend, alter or
repeal the Bylaws.
ARTICLE VIII    
MEETINGS OF STOCKHOLDERS
Section 8.1    No Action by Written Consent. Except as otherwise expressly
provided by the terms of any series of Preferred Stock permitting the holders of
such series of Preferred Stock to act by written consent, any action required or
permitted to be taken by stockholders of the Corporation must be effected at a
duly called annual or special meeting of the stockholders, unless the Board
approves in advance of the taking of such action by means of written consent of
the stockholders.
Section 8.2    Special Meetings. Except as otherwise required by law or the
terms of any one or more series of Preferred Stock, special meetings of
stockholders of the Corporation may be called only by the Chairman of the Board,
Chief Executive Officer, or the Board pursuant to a resolution adopted by a
majority of the Whole Board, and the ability of the stockholders to call a
special meeting is hereby specifically denied.
Section 8.3    Advance Notice. Advance notice of stockholder nominations for the
election of directors and of business to be brought by stockholders before any
meeting of the stockholders of the Corporation shall be given in the manner
provided in the Bylaws.

4

--------------------------------------------------------------------------------



ARTICLE IX    
LIMITATION OF DIRECTOR LIABILITY; INDEMNIFICATION AND ADVANCEMENT OF EXPENSES
Section 9.1    Limitation of Director Liability. To the fullest extent that the
DGCL or any other law of the State of Delaware as the same exists or is
hereafter amended permits the limitation or elimination of the liability of
directors, no person who is or was a director of the Corporation shall be
personally liable to the Corporation or any of its stockholders for monetary
damages for breach of fiduciary duty as a director. Any repeal or amendment of
this Section 9.1 by the stockholders of the Corporation or by changes in law, or
the adoption of any other provision of this Certificate inconsistent with this
Section 9.1 will, unless otherwise required by law, be prospective only (except
to the extent such amendment or change in law permits the Corporation to further
limit or eliminate the liability of directors) and shall not adversely affect
any right or protection of a director of the Corporation existing at the time of
such repeal or amendment or adoption of such inconsistent provision with respect
to acts or omissions occurring prior to such repeal or amendment or adoption of
such inconsistent provision.
Section 9.2    Indemnification and Advancement of Expenses.
(a)    To the fullest extent permitted by applicable law, as the same exists or
may hereafter be amended, the Corporation shall indemnify and hold harmless each
person who is or was made a party or is threatened to be made a party to or is
otherwise involved in any threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative (a
“proceeding”) by reason of the fact that he or she is or was a director or
officer of the Corporation or, while a director or officer of the Corporation,
is or was serving at the request of the Corporation as a director, officer,
employee or agent of another corporation or of a partnership, joint venture,
trust, other enterprise or nonprofit entity, including service with respect to
an employee benefit plan (an “indemnitee”), whether the basis of such proceeding
is alleged action in an official capacity as a director, officer, employee or
agent, or in any other capacity while serving as a director, officer, employee
or agent, against all expenses, liability and loss (including, without
limitation, attorneys’ fees, judgments, fines, ERISA excise taxes and penalties
and amounts paid in settlement) reasonably incurred or suffered by such
indemnitee in connection with such proceeding. The right to indemnification
conferred by this Section 9.2 shall include the right to be paid by the
Corporation the expenses incurred in defending or otherwise participating in any
such proceeding in advance of its final disposition; provided, however, that, if
the DGCL requires, an advancement of expenses shall be made only upon delivery
to the Corporation of an undertaking, by or on behalf of the indemnitee, to
repay all amounts so advanced if it shall ultimately be determined by final
judicial decision from which there is no further right to appeal that the
indemnitee is not entitled to be indemnified for the expenses under this Section
9.2 or otherwise. The rights to indemnification and advancement of expenses
conferred by this Section 9.2 shall be contract rights and such rights shall
continue as to an indemnitee who has ceased to be a director, officer, employee
or agent and shall inure to the benefit of his or her heirs, executors and
administrators. Notwithstanding the foregoing provisions of this Section 9.2,
except for proceedings to enforce rights to indemnification and advancement of
expenses, the Corporation shall indemnify and advance expenses to an indemnitee
in connection with a proceeding (or part thereof) initiated by such indemnitee
only if such proceeding (or part thereof) was authorized by the Board.
(b)    The rights to indemnification and advancement of expenses conferred on
any indemnitee by this Section 9.2 shall not be exclusive of any other rights
that any indemnitee may have or hereafter acquire under law, this Certificate,
the Bylaws, an agreement, vote of stockholders or disinterested directors, or
otherwise.
(c)    Any repeal or amendment of this Section 9.2 by the stockholders of the
Corporation or by changes in law, or the adoption of any other provision of this
Certificate inconsistent with this Section 9.2, shall, unless otherwise required
by law, be prospective only (except to the extent such amendment or change in
law permits the Corporation to provide broader indemnification rights on a
retroactive basis than permitted prior thereto), and shall not in any way
diminish or adversely affect any right or protection existing at the time of
such repeal or amendment or adoption of such inconsistent provision in respect
of any act or omission occurring prior to such repeal or amendment or adoption
of such inconsistent provision.
(d)    This Section 9.2 shall not limit the right of the Corporation, to the
extent and in the manner authorized or permitted by law, to indemnify and to
advance expenses to persons other than indemnitees.
ARTICLE X    
AMENDMENT OF CERTIFICATE OF INCORPORATION

5

--------------------------------------------------------------------------------



The Corporation reserves the right to amend, alter, change or repeal any
provision contained in this Certificate (including any Preferred Stock
Designation), in the manner now or hereafter prescribed by this Certificate and
the DGCL; and, except as set forth in Article IX, all rights, preferences and
privileges herein conferred upon stockholders, directors or any other persons by
and pursuant to this Certificate in its present form or as hereafter amended are
granted subject to the right reserved in this Article X; provided, however,
that, notwithstanding any other provision of this Certificate, and in addition
to any other vote that may be required by law or any Preferred Stock
Designation, the affirmative vote of the holders of at least 66⅔% of the voting
power of all then outstanding shares of capital stock of the Corporation
entitled to vote generally in the election of directors, voting together as a
single class, shall be required to amend, alter or repeal, or adopt any
provision as part of this Certificate inconsistent with the purpose and intent
of, Section 4.3(b), Article V, Article VI, Article VII, Article VIII or this
Article X.
ARTICLE XI    
SECTION 203
The Corporation shall not be governed by the provisions of Section 203 of the
DGCL.
ARTICLE XII    
CHOICE OF FORUM
Unless the Corporation consents in writing to the selection of an alternative
forum, the Court of Chancery of the State of Delaware shall be the sole and
exclusive forum for (i) any derivative action or proceeding brought on behalf of
the Corporation; (ii) any action asserting a claim of breach of a fiduciary duty
owed by any director, officer or other employee of the Corporation to the
Corporation or the Corporation’s stockholders; (iii) any action asserting a
claim against the Corporation arising pursuant to any provision of the DGCL,
this Certificate or Bylaws; or (iv) any action asserting a claim against the
Corporation governed by the internal affairs doctrine. Any person or entity
purchasing or otherwise acquiring any interest in share of capital stock of the
Corporation shall be deemed to have notice of and to have consented to the
provisions of this Article XII.







6

--------------------------------------------------------------------------------



EXHIBIT C


AMENDED AND RESTATED BYLAWS


[Attached]








--------------------------------------------------------------------------------











AMENDED AND RESTATED BYLAWS




OF




DIAMONDBACK ENERGY, INC.


A DELAWARE CORPORATION


(THE “CORPORATION”)




ADOPTED AS OF OCTOBER 11, 2012










--------------------------------------------------------------------------------



AMENDED AND RESTATED BYLAWS
OF
DIAMONDBACK ENERGY, INC.
Article I
OFFICES
Section 1.1    Registered Office. The registered office of the Corporation
within the State of Delaware shall be located at either (a) the principal place
of business of the Corporation in the State of Delaware or (b) the office of the
corporation or individual acting as the Corporation’s registered agent in
Delaware.
Section 1.2    Additional Offices. The Corporation may, in addition to its
registered office in the State of Delaware, have such other offices and places
of business, both within and outside the State of Delaware, as the Board of
Directors of the Corporation (the “Board”) may from time to time determine or as
the business and affairs of the Corporation may require.
ARTICLE II    
STOCKHOLDERS MEETINGS
Section 2.1    Annual Meetings. The annual meeting of stockholders shall be held
at such place and time and on such date as shall be determined by the Board and
stated in the notice of the meeting, provided that the Board may in its sole
discretion determine that the meeting shall not be held at any place, but may
instead be held solely by means of remote communication pursuant to Section
9.5(a). At each annual meeting, the stockholders shall elect directors of the
Corporation and may transact any other business as may properly be brought
before the meeting.
Section 2.2    Special Meetings. Except as otherwise required by applicable law
or provided in the Corporation’s Amended and Restated Certificate of
Incorporation, as the same may be amended or restated from time to time (the
“Certificate of Incorporation”), special meetings of stockholders, for any
purpose or purposes, may be called only by the Chairman of the Board, Chief
Executive Officer or the Board pursuant to a resolution adopted by a majority of
the Whole Board (as defined below). Special meetings of stockholders shall be
held at such place and time and on such date as shall be determined by the Board
and stated in the Corporation’s notice of the meeting, provided that the Board
may in its sole discretion determine that the meeting shall not be held at any
place, but may instead be held solely by means of remote communication pursuant
to Section 9.5(a). “Whole Board” shall mean the total number of directors the
Corporation would have if there were no vacancies.
Section 2.3    Notices. Notice of each stockholders meeting stating the place,
if any, date, and time of the meeting, and the means of remote communication, if
any, by which stockholders and proxyholders may be deemed to be present in
person and vote at such meeting, and the record date for determining the
stockholders entitled to vote at the meeting if such date is different from the
record date for determining stockholders entitled to notice of the meeting shall
be given in the manner permitted by Section 9.3 to each stockholder entitled to
vote thereat as of the record date for determining the stockholders entitled to
notice of the meeting. Such notice shall be given by the Corporation not less
than 10 nor more than 60 days before the date of the meeting. If said notice is
for a stockholders meeting other than an annual meeting, it shall in addition
state the purpose or purposes for which the meeting is called, and the business
transacted at such meeting shall be limited to the matters so stated in the
Corporation’s notice of meeting (or any supplement thereto). Any meeting of
stockholders as to which notice has been given may be postponed, and any special
meeting of stockholders as to which notice has been given may be cancelled, by
the Board upon public announcement (as defined in Section 2.7(c)) given before
the date previously scheduled for such meeting.
Section 2.4    Quorum. Except as otherwise provided by applicable law, the
Certificate of Incorporation or these Bylaws, the presence, in person or by
proxy, at a stockholders meeting of the holders of shares of outstanding capital
stock of the Corporation representing a majority of the voting power of all
outstanding shares of capital stock of the Corporation entitled to vote at such
meeting shall constitute a quorum for the transaction of business at such
meeting, except that when specified business is to be voted on by a class or
series of stock voting as a class, the holders of shares representing a majority
of the voting power of the outstanding shares of such class or series shall
constitute a quorum of such class or series for the transaction of such
business. If a quorum shall not be

1

--------------------------------------------------------------------------------



present or represented by proxy at any meeting of the stockholders, the chairman
of the meeting may adjourn the meeting from time to time in the manner provided
in Section 2.6 until a quorum shall attend. The stockholders present at a duly
convened meeting may continue to transact business until adjournment,
notwithstanding the withdrawal of enough stockholders to leave less than a
quorum. Shares of its own stock belonging to the Corporation or to another
corporation, if a majority of the voting power of the shares entitled to vote in
the election of directors of such other corporation is held, directly or
indirectly, by the Corporation, shall neither be entitled to vote nor be counted
for quorum purposes; provided, however, that the foregoing shall not limit the
right of the Corporation or any such other corporation to vote shares held by it
in a fiduciary capacity.
Section 2.5    Voting of Shares.
(a)    Voting Lists. The Secretary shall prepare, or shall cause the officer or
agent who has charge of the stock ledger of the Corporation to prepare, at least
10 days before every meeting of stockholders, a complete list of the
stockholders of record entitled to vote at the meeting (provided, however, if
the record date for determining the stockholders entitled to vote is less than
10 days before the meeting date, the list shall reflect the stockholders
entitled to vote as of the tenth day before the meeting date), arranged in
alphabetical order for each class of stock and showing the address and the
number of shares registered in the name of each stockholder. Nothing contained
in this Section 2.5(a) shall require the Corporation to include electronic mail
addresses or other electronic contact information on such list. Such list shall
be open to the examination of any stockholder, for any purpose germane to the
meeting, during ordinary business hours for a period of at least 10 days prior
to the meeting: (i) on a reasonably accessible electronic network, provided that
the information required to gain access to such list is provided with the notice
of the meeting, or (ii) during ordinary business hours, at the principal place
of business of the Corporation. If the Corporation determines to make the list
available on an electronic network, the Corporation may take reasonable steps to
ensure that such information is available only to stockholders of the
Corporation. If the meeting is to be held at a place, then the list of
stockholders entitled to vote at the meeting shall be produced and kept at the
time and place of the meeting during the whole time thereof, and may be examined
by any stockholder who is present. If a meeting of stockholders is to be held
solely by means of remote communication as permitted by Section 9.5(a), then
such list shall be open to the examination of any stockholder during the whole
time of the meeting on a reasonably accessible electronic network, and the
information required to access such list shall be provided with the notice of
meeting. The stock ledger shall be the only evidence as to who are the
stockholders entitled to examine the list required by this Section 2.5(a) or to
vote in person or by proxy at any meeting of stockholders.
(b)    Manner of Voting. At any stockholders meeting, every stockholder entitled
to vote may vote in person or by proxy. If authorized by the Board, the voting
by stockholders or proxyholders at any meeting conducted by remote communication
may be effected by a ballot submitted by electronic transmission (as defined in
Section 9.3), provided that any such electronic transmission must either set
forth or be submitted with information from which the Corporation can determine
that the electronic transmission was authorized by the stockholder or
proxyholder. The Board, in its discretion, or the chairman of the meeting of
stockholders, in such person’s discretion, may require that any votes cast at
such meeting shall be cast by written ballot.
(c)    Proxies. Each stockholder entitled to vote at a meeting of stockholders
or to express consent or dissent to corporate action in writing without a
meeting may authorize another person or persons to act for such stockholder by
proxy, but no such proxy shall be voted or acted upon after three years from its
date, unless the proxy provides for a longer period. Proxies need not be filed
with the Secretary of the Corporation until the meeting is called to order, but
shall be filed with the Secretary before being voted. Without limiting the
manner in which a stockholder may authorize another person or persons to act for
such stockholder as proxy, either of the following shall constitute a valid
means by which a stockholder may grant such authority.
(i)    A stockholder may execute a writing authorizing another person or persons
to act for such stockholder as proxy. Execution may be accomplished by the
stockholder or such stockholder’s authorized officer, director, employee or
agent signing such writing or causing such person’s signature to be affixed to
such writing by any reasonable means, including, but not limited to, by
facsimile signature.
(ii)    A stockholder may authorize another person or persons to act for such
stockholder as proxy by transmitting or authorizing the transmission of an
electronic transmission to the person who will be the holder of the proxy or to
a proxy solicitation firm, proxy support service organization or like agent duly
authorized by the person who will be the holder of the proxy to receive such
transmission, provided that any

2

--------------------------------------------------------------------------------



such electronic transmission must either set forth or be submitted with
information from which it can be determined that the electronic transmission was
authorized by the stockholder.
Any copy, facsimile telecommunication or other reliable reproduction of the
writing or transmission authorizing another person or persons to act as proxy
for a stockholder may be substituted or used in lieu of the original writing or
transmission for any and all purposes for which the original writing or
transmission could be used; provided that such copy, facsimile telecommunication
or other reproduction shall be a complete reproduction of the entire original
writing or transmission.
(d)    Required Vote. Subject to the rights of the holders of one or more series
of preferred stock of the Corporation (“Preferred Stock”), voting separately by
class or series, to elect directors pursuant to the terms of one or more series
of Preferred Stock, the election of directors shall be determined by a plurality
of the votes cast by the stockholders present in person or represented by proxy
at the meeting and entitled to vote thereon. All other matters shall be
determined by the vote of a majority of the votes cast by the stockholders
present in person or represented by proxy at the meeting and entitled to vote
thereon, unless the matter is one upon which, by applicable law, the Certificate
of Incorporation, these Bylaws or applicable stock exchange rules, a different
vote is required, in which case such provision shall govern and control the
decision of such matter.
(e)    Inspectors of Election. The Board may, and shall if required by law, in
advance of any meeting of stockholders, appoint one or more persons as
inspectors of election, who may be employees of the Corporation or otherwise
serve the Corporation in other capacities, to act at such meeting of
stockholders or any adjournment thereof and to make a written report thereof.
The Board may appoint one or more persons as alternate inspectors to replace any
inspector who fails to act. If no inspectors of election or alternates are
appointed by the Board, the chairman of the meeting shall appoint one or more
inspectors to act at the meeting. Each inspector, before discharging his or her
duties, shall take and sign an oath faithfully to execute the duties of
inspector with strict impartiality and according to the best of his or her
ability. The inspectors shall ascertain and report the number of outstanding
shares and the voting power of each; determine the number of shares present in
person or represented by proxy at the meeting and the validity of proxies and
ballots; count all votes and ballots and report the results; determine and
retain for a reasonable period a record of the disposition of any challenges
made to any determination by the inspectors; and certify their determination of
the number of shares represented at the meeting and their count of all votes and
ballots. No person who is a candidate for an office at an election may serve as
an inspector at such election. Each report of an inspector shall be in writing
and signed by the inspector or by a majority of them if there is more than one
inspector acting at such meeting. If there is more than one inspector, the
report of a majority shall be the report of the inspectors.
Section 2.6    Adjournments. Any meeting of stockholders, annual or special, may
be adjourned by the chairman of the meeting, from time to time, whether or not
there is a quorum, to reconvene at the same or some other place. Notice need not
be given of any such adjourned meeting if the date, time and place, if any,
thereof, and the means of remote communication, if any, by which stockholders
and proxyholders may be deemed to be present in person and vote at such
adjourned meeting are announced at the meeting at which the adjournment is
taken. At the adjourned meeting the stockholders, or the holders of any class or
series of stock entitled to vote separately as a class, as the case may be, may
transact any business that might have been transacted at the original meeting.
If the adjournment is for more than 30 days, notice of the adjourned meeting
shall be given to each stockholder of record entitled to vote at the meeting. If
after the adjournment a new record date for stockholders entitled to vote is
fixed for the adjourned meeting, the Board shall fix a new record date for
notice of such adjourned meeting in accordance with Section 2.3, and shall give
notice of the adjourned meeting to each stockholder of record entitled to vote
at such adjourned meeting as of the record date fixed for notice of such
adjourned meeting.
Section 2.7    Advance Notice for Business.
(a)    Annual Meetings of Stockholders. No business may be transacted at an
annual meeting of stockholders, other than business that is either (i) specified
in the Corporation’s notice of meeting (or any supplement thereto) given by or
at the direction of the Board, (ii) otherwise properly brought before the annual
meeting by or at the direction of the Board or (iii) otherwise properly brought
before the annual meeting by any stockholder of the Corporation (x) who is a
stockholder of record on the date of the giving of the notice provided for in
this Section 2.7(a) and who is entitled to vote at such annual meeting and (y)
who complies with the notice procedures set forth in this Section 2.7(a). Except
for proposals properly made in accordance with Rule 14a-8 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and included in the
notice of meeting given by or at the direction of the Board, the foregoing
clause (iii) shall be the exclusive means for a stockholder to propose business
to be brought before

3

--------------------------------------------------------------------------------



an annual meeting of stockholders. Stockholders seeking to nominate persons for
election to the Board must comply with Section 3.2, and this Section 2.7 shall
not be applicable to nominations.
(iii)    In addition to any other applicable requirements, for business (other
than nominations) to be properly brought before an annual meeting by a
stockholder, such stockholder must have given timely notice thereof in proper
written form to the Secretary of the Corporation and such business must
otherwise be a proper matter for stockholder action. Subject to
Section 2.7(a)(iv), a stockholder’s notice to the Secretary with respect to such
business, to be timely, must (x) comply with the provisions of this Section
2.7(a)(i) and (y) be timely updated by the times and in the manner required by
the provisions of Section 2.7(a)(iii). A stockholder’s notice must be received
by the Secretary at the principal executive offices of the Corporation not later
than the close of business on the 90th day nor earlier than the opening of
business on the 120th day before the anniversary date of the immediately
preceding annual meeting of stockholders; provided, however, that if the annual
meeting is called for a date that is more than 30 days earlier or more than 60
days later than such anniversary date, notice by the stockholder to be timely
must be so received not earlier than the opening of business on the 120th day
before the meeting and not later than the later of (x) the close of business on
the 90th day before the meeting or (y) the close of business on the 10th day
following the day on which public announcement of the date of the annual meeting
is first made by the Corporation. Notwithstanding the previous sentence, for
purposes of determining whether a stockholder’s notice shall have been received
in a timely manner for the annual meeting of stockholders in 2013, to be timely,
a stockholder’s notice must have been received not later than the close of
business on March 4, 2013 nor earlier than the opening of business on February
1, 2013, provided, further, that if the 2013 annual meeting is held more than 30
days earlier or more than 60 days later than June 1, 2013, notice by the
stockholder to be timely must be so received not earlier than the opening of
business on the 120th day before the meeting and not later than the later of
(x) the close of business on the 90th day before the meeting or (y) the close of
business on the 10th day following the day on which public announcement of the
date of the annual meeting is first made by the Corporation. The public
announcement of an adjournment or postponement of an annual meeting shall not
commence a new time period for the giving of a stockholder’s notice as described
in this Section 2.7(a).
(iv)    To be in proper written form, a stockholder’s notice to the Secretary
with respect to any business (other than nominations) must set forth (A) as to
each such matter such stockholder proposes to bring before the annual meeting
(1) a brief description of the business desired to be brought before the annual
meeting and any material interest in such business of such stockholder and any
Stockholder Associated Person (as defined below), individually or in the
aggregate, (2) the text of the proposal or business (including the text of any
resolutions proposed for consideration and if such business includes a proposal
to amend these Bylaws, the text of the proposed amendment) and (3) the reasons
for conducting such business at the annual meeting, (B) the name and address of
the stockholder proposing such business, as they appear on the Corporation’s
books, and the name and address of any Stockholder Associated Person, (C) the
class or series and number of shares of capital stock of the Corporation that
are owned of record or are directly or indirectly owned beneficially by such
stockholder and by any Stockholder Associated Person, (D) any option, warrant,
convertible security, stock appreciation right, swap or similar right with an
exercise or conversion privilege or a settlement payment or mechanism at a price
related to any class or series of shares of the Corporation or with a value
derived in whole or in part from the value of any class or series of shares of
the Corporation, whether or not such instrument or right is subject to
settlement in the underlying class or series of shares of the Corporation or
otherwise (a “Derivative Instrument”) directly or indirectly owned beneficially
by such stockholder or by any Stockholder Associated Person and any other direct
or indirect opportunity of such stockholder or any Stockholder Associated Person
to profit or share in any profit derived from any increase or decrease in the
value of shares of the Corporation, (E) any proxy (other than a revocable proxy
or consent given in response to a solicitation made pursuant to Section 14(a) of
the Exchange Act by way of a solicitation statement filed on Schedule 14A),
contract, arrangement, understanding or relationship pursuant to which such
stockholder or any Stockholder Associated Person has a right to vote any shares
of the Corporation, (F) any short interest in any security of the Corporation
held by such stockholder or any Stockholder Associated Person (for purposes of
this Section 2.7 a person shall be deemed to have a short interest in a security
if such person directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise, has the opportunity to profit or share
in any profit derived from any decrease in the value of the subject security),
(G) any rights owned beneficially by such stockholder or Stockholder Associated
Person to dividends on the shares of the Corporation that are separated or
separable from the underlying shares of the Corporation, (H) any proportionate
interest in shares of the Corporation or Derivative Instruments held, directly
or indirectly,

4

--------------------------------------------------------------------------------



by a general or limited partnership in which such stockholder or any Stockholder
Associated Person is a general partner or, directly or indirectly, beneficially
owns an interest in a general partner, (I) any performance-related fees (other
than an asset-based fee) that such stockholder or any Stockholder Associated
Person is entitled to based on any increase or decrease in the value of shares
of the Corporation or Derivative Instruments, if any, including without
limitation any such interests held by members of such stockholder’s or any
Stockholder Associated Person’s immediate family sharing the same household, (J)
a description of all agreements, arrangements or understandings (written or
oral) between or among such stockholder, any Stockholder Associated Person or
any other person or persons (including their names) in connection with the
proposal of such business by such stockholder, (K) any other information
relating to such stockholder and any Stockholder Associated Person that would be
required to be disclosed in a proxy statement or other filings required to be
made in connection with solicitation of proxies for election of directors (even
if an election contest is not involved), or would be otherwise required, in each
case pursuant to Section 14 of the Exchange Act and the rules and regulations
promulgated thereunder, (L) a representation that such stockholder intends to
appear in person or by proxy at the annual meeting to bring such business before
the meeting, and (M) a statement of whether such stockholder or any Stockholder
Associated Person intends, or is part of a group that intends, to solicit
proxies in connection with the proposal.
(v)    A stockholder providing notice of business proposed to be brought before
an annual meeting shall further update and supplement such notice, if necessary,
so that the information provided or required to be provided in such notice
pursuant to this Section 2.7(a) shall be true and correct as of the record date
for determining the stockholders entitled to notice of the meeting and as of the
date that is 10 business days prior to the meeting or any adjournment or
postponement thereof, and such update and supplement shall be delivered to, or
mailed and received by, the Secretary at the principal executive offices of the
Corporation (x) in the case of the update and supplement required to be made as
of such record date, not later than five business days after such record date
and (y) in the case of the update and supplement required to be made as of 10
business days prior to the meeting or any adjournment or postponement thereof,
as applicable, not later than eight business days prior to the date for the
meeting or any adjournment or postponement thereof, if practicable (or if not
practicable, on the first practicable date prior to the date for the meeting or
such adjournment or postponement thereof).
(vi)    The foregoing notice requirements of this Section 2.7(a) shall be deemed
satisfied by a stockholder as to any proposal (other than nominations) if the
stockholder has notified the Corporation of such stockholder’s intention to
present such proposal at an annual meeting in compliance with Rule 14a-8 (or any
successor thereof) of the Exchange Act, and such stockholder’s proposal has been
included in a proxy statement prepared by the Corporation to solicit proxies for
such annual meeting. No business shall be conducted at the annual meeting of
stockholders except business brought before the annual meeting in accordance
with the procedures set forth in this Section 2.7(a), provided, however, that
once business has been properly brought before the annual meeting in accordance
with such procedures, nothing in this Section 2.7(a) shall be deemed to preclude
discussion by any stockholder of any such business. If the Board or the chairman
of the annual meeting determines that any stockholder proposal was not made in
accordance with the provisions of this Section 2.7(a) or that the information
provided in a stockholder’s notice does not satisfy the information requirements
of this Section 2.7(a), such proposal shall not be presented for action at the
annual meeting. Notwithstanding the foregoing provisions of this Section 2.7(a),
if the stockholder (or a qualified representative of the stockholder) does not
appear at the annual meeting of stockholders of the Corporation to present the
proposed business, such proposed business shall not be transacted,
notwithstanding that proxies in respect of such matter may have been received by
the Corporation.
(vii)    In addition to the provisions of this Section 2.7(a), a stockholder
shall also comply with all applicable requirements of the Exchange Act and the
rules and regulations thereunder with respect to the matters set forth herein.
Nothing in this Section 2.7(a) shall be deemed to affect any rights of
stockholders to request inclusion of proposals in the Corporation’s proxy
statement pursuant to Rule 14a-8 under the Exchange Act.
(b)    Special Meetings of Stockholders. Only such business shall be conducted
at a special meeting of stockholders as shall have been brought before the
meeting pursuant to the Corporation’s notice of meeting. Nominations of persons
for election to the Board may be made at a special meeting of stockholders at
which directors are to be elected pursuant to the Corporation’s notice of
meeting only pursuant to Section 3.2.

5

--------------------------------------------------------------------------------



(c)    Definitions. For purposes of these Bylaws, “public announcement” shall
mean disclosure in a press release reported by the Dow Jones News Service,
Associated Press or comparable national news service or in a document publicly
filed by the Corporation with the Securities and Exchange Commission pursuant to
Sections 13, 14 or 15(d) of the Exchange Act; and “Stockholder Associated
Person” shall mean for any stockholder (i) any person controlling, directly or
indirectly, or acting in concert with, such stockholder, (ii) any beneficial
owner of shares of stock of the Corporation owned of record or beneficially by
such stockholder, or (iii) any person controlling, controlled by or under common
control with such person referred to in the preceding clauses (i) and (ii).
Section 2.8    Conduct of Meetings. The chairman of each annual and special
meeting of stockholders shall be the Chairman of the Board or, in the absence
(or inability or refusal to act) of the Chairman of the Board, the Chief
Executive Officer (if he or she shall be a director) or, in the absence (or
inability or refusal to act) of the Chief Executive Officer or if the Chief
Executive Officer is not a director, the President (if he or she shall be a
director) or, in the absence (or inability or refusal to act) of the President
or if the President is not a director, such other person as shall be appointed
by the Board. The date and time of the opening and the closing of the polls for
each matter upon which the stockholders will vote at a meeting shall be
announced at the meeting by the chairman of the meeting. The Board may adopt
such rules and regulations for the conduct of the meeting of stockholders as it
shall deem appropriate. Except to the extent inconsistent with these Bylaws or
such rules and regulations as adopted by the Board, the chairman of any meeting
of stockholders shall have the right and authority to convene and to adjourn the
meeting, to prescribe such rules, regulations and procedures and to do all such
acts as, in the judgment of such chairman, are appropriate for the proper
conduct of the meeting. Such rules, regulations or procedures, whether adopted
by the Board or prescribed by the chairman of the meeting, may include, without
limitation, the following: (a) the establishment of an agenda or order of
business for the meeting; (b) rules and procedures for maintaining order at the
meeting and the safety of those present; (c) limitations on attendance at or
participation in the meeting to stockholders of record of the Corporation, their
duly authorized and constituted proxies or such other persons as the chairman of
the meeting shall determine; (d) restrictions on entry to the meeting after the
time fixed for the commencement thereof; and (e) limitations on the time
allotted to questions or comments by participants. Unless and to the extent
determined by the Board or the chairman of the meeting, meetings of stockholders
shall not be required to be held in accordance with the rules of parliamentary
procedure. The secretary of each annual and special meeting of stockholders
shall be the Secretary or, in the absence (or inability or refusal to act) of
the Secretary, an Assistant Secretary so appointed to act by the chairman of the
meeting. In the absence (or inability or refusal to act) of the Secretary and
all Assistant Secretaries, the chairman of the meeting may appoint any person to
act as secretary of the meeting.
Section 2.9    Consents in Lieu of Meeting. Except as otherwise expressly
provided by the terms of any series of Preferred Stock permitting the holders of
such series of Preferred Stock to act by written consent, any action required or
permitted to be taken by the stockholders of the Corporation must be effected at
a duly called annual or special meeting of the stockholders of the Corporation,
unless the Board approves in advance the taking of such action by means of
written consent of stockholders, in which case such action may be taken without
a meeting, without prior notice and without a vote, if a consent or consents in
writing, setting forth the action so taken, shall be signed by the holders of
outstanding stock having not less than the minimum voting power that would be
necessary to authorize or take such action at a meeting at which all shares
entitled to vote thereon were present and voted and shall be delivered to the
Corporation to its registered office in the State of Delaware, the Corporation’s
principal place of business, or the Secretary of the Corporation. Every written
consent shall bear the date of signature of each stockholder who signs the
consent and no written consent shall be effective to take the corporate action
referred to therein unless, within 60 days of the date the earliest dated
consent is delivered to the Corporation, a written consent or consents signed by
a sufficient number of holders to take such action are delivered to the
Corporation by delivery to the Corporation’s registered office in the State of
Delaware, the Corporation’s principal place of business, or the Secretary.
Delivery made to the Corporation’s registered office shall be by hand or by
certified or registered mail, return receipt requested. An electronic
transmission consenting to the action to be taken and transmitted by a
stockholder, proxyholder or a person or persons authorized to act for a
stockholder or proxyholder shall be deemed to be written, signed and dated for
purposes hereof if such electronic transmission sets forth or is delivered with
information from which the Corporation can determine that such transmission was
transmitted by a stockholder or proxyholder (or by a person authorized to act
for a stockholder or proxyholder) and the date on which such stockholder,
proxyholder or authorized person transmitted such transmission. The date on
which such electronic transmission is transmitted shall be deemed to be the date
on which such consent was signed. No consent given by electronic transmission
shall be deemed to have been delivered until such consent is reproduced in paper
form and delivered to the Corporation by delivery either to the Corporation’s
registered office in the State of Delaware, the Corporation’s principal place of
business, or the Secretary of the Corporation. Delivery made to the
Corporation’s registered office shall be made by hand or by certified or
registered

6

--------------------------------------------------------------------------------



mail, return receipt requested. Notwithstanding the limitations on delivery in
the previous sentence, consents given by electronic transmission may be
otherwise delivered to the Corporation’s principal place of business or to the
Secretary if, to the extent, and in the manner provided by resolution of the
Board. Any copy, facsimile or other reliable reproduction of a consent in
writing may be substituted or used in lieu of the original writing for any and
all purposes for which the original writing could be used; provided that such
copy, facsimile or other reproduction shall be a complete reproduction of the
entire original writing. Prompt notice of the taking of the corporate action
without a meeting by less than unanimous written consent shall be given to those
stockholders who have not consented in writing and who, if the action had been
taken at a meeting, would have been entitled to notice of the meeting if the
record date for such meeting had been the date that written consents signed by a
sufficient number of holders were delivered to the Corporation as provided in
this Section 2.9.
ARTICLE III    
DIRECTORS
Section 3.1    Powers. The business and affairs of the Corporation shall be
managed by or under the direction of the Board, which may exercise all such
powers of the Corporation and do all such lawful acts and things as are not by
statute or by the Certificate of Incorporation or by these Bylaws required to be
exercised or done by the stockholders. Directors need not be stockholders or
residents of the State of Delaware.
Section 3.2    Advance Notice for Nomination of Directors.
(a)    Only persons who are nominated in accordance with the following
procedures shall be eligible for election as directors by the stockholders of
the Corporation, except as may be otherwise provided by the terms of one or more
series of Preferred Stock with respect to the rights of holders of one or more
series of Preferred Stock to elect directors. Nominations of persons for
election to the Board at any annual meeting of stockholders, or at any special
meeting of stockholders called for the purpose of electing directors as set
forth in the Corporation’s notice of such special meeting, may be made (i) by or
at the direction of the Board or (ii) by any stockholder of the Corporation (x)
who is a stockholder of record on the date of the giving of the notice provided
for in this Section 3.2 and who is entitled to vote in the election of directors
at such meeting and (y) who complies with the notice procedures set forth in
this Section 3.2.
(b)    In addition to any other applicable requirements, for a nomination to be
made by a stockholder, such stockholder must have given timely notice thereof in
proper written form to the Secretary of the Corporation. To be timely, a
stockholder’s notice to the Secretary must (x) comply with the provisions of
this Section 3.2(b) and (y) be timely updated by the times and in the manner
required by the provisions of Section 3.2(e). A stockholder’s notice must be
received by the Secretary at the principal executive offices of the Corporation
(i) in the case of an annual meeting, not later than the close of business on
the 90th day nor earlier than the opening of business on the 120th day before
the anniversary date of the immediately preceding annual meeting of
stockholders; provided, however, that if the annual meeting is called for a date
that is more than 30 days earlier or more than 60 days after such anniversary
date, notice by the stockholder to be timely must be so received not earlier
than the opening of business on the 120th day before the meeting and not later
than the later of (x) the close of business on the 90th day before the meeting
or (y) the close of business on the 10th day following the day on which public
announcement of the date of the annual meeting is first made by the Corporation;
and (ii) in the case of a special meeting of stockholders called for the purpose
of electing directors, not earlier than the opening of business on the 120th day
before the meeting and not later than the later of (x) the close of business on
the 90th day before the meeting or (y) the close of business on the 10th day
following the day on which public announcement of the date of the special
meeting is first made by the Corporation. Notwithstanding the previous sentence,
for purposes of determining whether a stockholder’s notice shall have been
received in a timely manner for the annual meeting of stockholders in 2013, to
be timely, a stockholder’s notice must have been received not later than the
close of business on March 4, 2013 nor earlier than the opening of business on
February 1, 2013, provided, further, that if the 2013 annual meeting is held
more than 30 days earlier or more than 60 days later than June 1, 2013, notice
by the stockholder to be timely must be so received not earlier than the opening
of business on the 120th day before the meeting and not later than the later of
(x) the close of business on the 90th day before the meeting or (y) the close of
business on the 10th day following the day on which public announcement of the
date of the annual meeting is first made by the Corporation. The public
announcement of an adjournment or postponement of an annual meeting or special
meeting shall not commence a new time period for the giving of a stockholder’s
notice as described in this Section 3.2.

7

--------------------------------------------------------------------------------



(c)    Notwithstanding anything in paragraph (b) to the contrary, if the number
of directors to be elected to the Board at an annual meeting is greater than the
number of directors whose terms expire on the date of the annual meeting and
there is no public announcement by the Corporation naming all of the nominees
for the additional directors to be elected or specifying the size of the
increased Board before the close of business on the 90th day prior to the
anniversary date of the immediately preceding annual meeting of stockholders, a
stockholder’s notice required by this Section 3.2 shall also be considered
timely, but only with respect to nominees for the additional directorships
created by such increase that are to be filled by election at such annual
meeting, if it shall be received by the Secretary at the principal executive
offices of the Corporation not later than the close of business on the 10th day
following the date on which such public announcement was first made by the
Corporation.
(d)    To be in proper written form, a stockholder’s notice to the Secretary
must set forth (i) as to each person whom the stockholder proposes to nominate
for election as a director (A) the name, age, business address and residence
address of the person, (B) the principal occupation or employment of the person,
(C) the class or series and number of shares of capital stock of the Corporation
that are owned of record or are directly or indirectly owned beneficially by the
person, (D) any Derivative Instrument directly or indirectly owned beneficially
by such nominee and any other direct or indirect opportunity to profit or share
in any profit derived from any increase or decrease in the value of shares of
the Corporation and (E) any other information relating to the person that would
be required to be disclosed in a proxy statement or other filings required to be
made in connection with solicitations of proxies for election of directors
pursuant to Section 14 of the Exchange Act and the rules and regulations
promulgated thereunder; and (ii) as to the stockholder giving the notice (A) the
name and address of such stockholder as they appear on the Corporation’s books,
and the name and address of any Stockholder Associated Person, (B) the class or
series and number of shares of capital stock of the Corporation that are owned
of record or directly or indirectly owned beneficially by such Stockholder and
any Stockholder Associated Person, (C) any Derivative Instrument directly or
indirectly owned beneficially by such stockholder or Stockholder Associated
Person and any other direct or indirect opportunity of such stockholder or any
Stockholder Associated Person to profit or share in any profit derived from any
increase or decrease in the value of shares of the Corporation, (D) any proxy
(other than a revocable proxy or consent given in response to a solicitation
made pursuant to Section 14(a) of the Exchange Act by way of a solicitation
statement filed on Schedule 14A), contract, arrangement, understanding or
relationship pursuant to which such stockholder or any Stockholder Associated
Person has a right to vote any shares of the Corporation, (E) any short interest
in any security of the Corporation held by such stockholder or any Stockholder
Associated Person (for purposes of this Section 3.2 a person shall be deemed to
have a short interest in a security if such person directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
the opportunity to profit or share in any profit derived from any decrease in
the value of the subject security), (F) any rights beneficially owned, directly
or indirectly, by such stockholder or Stockholder Associated Person to dividends
on the shares of the Corporation that are separated or separable from the
underlying shares of the Corporation, (G) any proportionate interest in shares
of the Corporation or Derivative Instruments held, directly or indirectly, by a
general or limited partnership in which such stockholder or any Stockholder
Associated Person is a general partner or, directly or indirectly, beneficially
owns an interest in a general partner, (H) any performance-related fees (other
than an asset-based fee) that such stockholder or any Stockholder Associated
Person is entitled to based on any increase or decrease in the value of shares
of the Corporation or Derivative Instruments, if any, including without
limitation any such interests held by members of such stockholder’s or any
Stockholder Associated Person’s immediate family sharing the same household,
(I) a description of all agreements, arrangements or understandings (written or
oral) between or among such stockholder, any Stockholder Associated Person, any
proposed nominee or any other person or persons (including their names) pursuant
to which the nomination or nominations are to be made by such stockholder, (J) a
representation that such stockholder intends to appear in person or by proxy at
the meeting to nominate the persons named in its notice, (K) any other
information relating to such stockholder and any Stockholder Associated Person
that would be required to be disclosed in a proxy statement or other filings
required to be made in connection with solicitations of proxies for election of
directors pursuant to Section 14 of the Exchange Act and the rules and
regulations promulgated thereunder, (L) a description of all direct and indirect
compensation and other material monetary agreements, arrangements and
understandings during the past three years, and any other material
relationships, between or among such stockholder or any Stockholder Associated
Person, or others acting in concert therewith, on the one hand, and each
proposed nominee, and his or her respective affiliates and associates, or others
acting in concert therewith, on the other hand and (M) a statement of whether
such stockholder or any Stockholder Associated Person intends, or is part of a
group that intends, to solicit proxies for the election of the proposed nominee.
Such notice must be accompanied by a written consent of each proposed nominee to
being named as a nominee and to serve as a director if elected.

8

--------------------------------------------------------------------------------



(e)    A stockholder providing notice of a director nomination shall further
update and supplement such notice, if necessary, so that the information
provided or required to be provided in such notice pursuant to this Section 3.2
shall be true and correct as of the record date for determining the stockholders
entitled to notice of the meeting and as of the date that is 10 business days
prior to the meeting or any adjournment or postponement thereof, and such update
and supplement shall be delivered to, or mailed and received by, the Secretary
at the principal executive offices of the Corporation (x) in the case of the
update and supplement required to be made as of such record date, not later than
five business days after such record date and (y) in the case of the update and
supplement required to be made as of 10 business days prior to the meeting or
any adjournment or postponement thereof, as applicable, not later than eight
business days prior to the date for the meeting or any adjournment or
postponement thereof, if practicable (or if not practicable, on the first
practicable date prior to the date for the meeting or such adjournment or
postponement thereof). In addition, at the request of the Board, a proposed
nominee shall furnish to the Secretary of the Corporation within ten days after
receipt of such request such information as may reasonably be required by the
Corporation to determine the eligibility of such proposed nominee to serve as an
independent director of the Corporation or that could be material to a
reasonable stockholder’s understanding of the independence, or lack thereof, of
such nominee, and if such information is not furnished within such time period,
the notice of such director’s nomination shall not be considered to have been
timely given for purposes of this Section 3.2.
(f)    Except as otherwise provided by the terms of one or more series of
Preferred Stock with respect to the rights of one or more series of Preferred
Stock to nominate and elect directors, no person shall be eligible for election
as a director of the Corporation unless nominated in accordance with the
procedures set forth in this Section 3.2. If the Board or the chairman of the
meeting of stockholders determines that any nomination was not made in
accordance with the provisions of this Section 3.2, then such nomination shall
not be considered at the meeting in question. Notwithstanding the foregoing
provisions of this Section 3.2, if the stockholder (or a qualified
representative of the stockholder) does not appear at the meeting of
stockholders of the Corporation to present the nomination, such nomination shall
be disregarded, notwithstanding that proxies in respect of such nomination may
have been received by the Corporation.
(g)    In addition to the provisions of this Section 3.2, a stockholder shall
also comply with all of the applicable requirements of the Exchange Act and the
rules and regulations thereunder with respect to the matters set forth herein.
Nothing in this Section 3.2 shall be deemed to affect any rights of the holders
of Preferred Stock to elect directors pursuant to the Certificate of
Incorporation or the right of the Board to fill newly created directorships and
vacancies on the Board pursuant to the Certificate of Incorporation.
Section 3.3    Compensation. Unless otherwise restricted by the Certificate of
Incorporation or these Bylaws, the Board shall have the authority to fix the
compensation of directors. The directors may be reimbursed their expenses, if
any, of attendance at each meeting of the Board and may be paid either a fixed
sum for attendance at each meeting of the Board or other compensation as
director. No such payment shall preclude any director from serving the
Corporation in any other capacity and receiving compensation therefor. Members
of committees of the Board may be allowed like compensation and reimbursement of
expenses for service on the committee.
ARTICLE IV    
BOARD MEETINGS
Section 4.1    Annual Meetings. The Board shall meet as soon as practicable
after the adjournment of each annual stockholders meeting at the place of the
annual stockholders meeting unless the Board shall fix another time and place
and give notice thereof in the manner required herein for special meetings of
the Board. No notice to the directors shall be necessary to legally convene this
meeting, except as provided in this Section 4.1.
Section 4.2    Regular Meetings. Regularly scheduled, periodic meetings of the
Board may be held without notice at such times, dates and places as shall from
time to time be determined by the Board.
Section 4.3    Special Meetings. Special meetings of the Board (a) may be called
by the Chairman of the Board or Chief Executive Officer and (b) shall be called
by the Chairman of the Board, Chief Executive Officer or Secretary on the
written request of at least a majority of directors then in office, or the sole
director, as the case may be, and shall be held at such time, date and place as
may be determined by the person calling the meeting or, if called upon the
request of directors or the sole director, as specified in such written request.
Notice of each special meeting of the Board shall be given, as provided in
Section 9.3, to each director (i) at least 24 hours before the meeting if such

9

--------------------------------------------------------------------------------



notice is oral notice given personally or by telephone or written notice given
by hand delivery or by means of a form of electronic transmission and delivery;
(ii) at least two days before the meeting if such notice is sent by a nationally
recognized overnight delivery service; and (iii) at least five days before the
meeting if such notice is sent through the United States mail. If the Secretary
shall fail or refuse to give such notice, then the notice may be given by the
officer who called the meeting or the directors who requested the meeting. Any
and all business that may be transacted at a regular meeting of the Board may be
transacted at a special meeting. Except as may be otherwise expressly provided
by applicable law, the Certificate of Incorporation, or these Bylaws, neither
the business to be transacted at, nor the purpose of, any special meeting need
be specified in the notice or waiver of notice of such meeting. A special
meeting may be held at any time without notice if all the directors are present
or if those not present waive notice of the meeting in accordance with Section
9.4.
Section 4.4    Quorum; Required Vote. A majority of the Whole Board shall
constitute a quorum for the transaction of business at any meeting of the Board,
and the act of a majority of the directors present at any meeting at which there
is a quorum shall be the act of the Board, except as may be otherwise
specifically provided by applicable law, the Certificate of Incorporation or
these Bylaws. If a quorum shall not be present at any meeting, a majority of the
directors present may adjourn the meeting from time to time, without notice
other than announcement at the meeting, until a quorum is present.
Section 4.5    Consent In Lieu of Meeting. Unless otherwise restricted by the
Certificate of Incorporation or these Bylaws, any action required or permitted
to be taken at any meeting of the Board or any committee thereof may be taken
without a meeting if all members of the Board or committee, as the case may be,
consent thereto in writing or by electronic transmission, and the writing or
writings or electronic transmission or transmissions (or paper reproductions
thereof) are filed with the minutes of proceedings of the Board or committee.
Such filing shall be in paper form if the minutes are maintained in paper form
and shall be in electronic form if the minutes are maintained in electronic
form.
Section 4.6    Organization. The Board shall elect a Chairman of the Board from
among the directors. The chairman of each meeting of the Board shall be the
Chairman of the Board or, in the absence (or inability or refusal to act) of the
Chairman of the Board, the Chief Executive Officer (if he or she shall be a
director) or, in the absence (or inability or refusal to act) of the Chief
Executive Officer or if the Chief Executive Officer is not a director, the
President (if he or she shall be a director) or in the absence (or inability or
refusal to act) of the President or if the President is not a director, a
chairman elected from the directors present. The Secretary shall act as
secretary of all meetings of the Board. In the absence (or inability or refusal
to act) of the Secretary, an Assistant Secretary shall perform the duties of the
Secretary at such meeting. In the absence (or inability or refusal to act) of
the Secretary and all Assistant Secretaries, the chairman of the meeting may
appoint any person to act as secretary of the meeting.
ARTICLE V    
COMMITTEES OF DIRECTORS
Section 5.1    Establishment. The Board may by resolution passed by a majority
of the Whole Board designate one or more committees, each committee to consist
of one or more of the directors of the Corporation. Each committee shall keep
regular minutes of its meetings and report the same to the Board when required.
The Board shall have the power at any time to fill vacancies in, to change the
membership of, or to dissolve any such committee.
Section 5.2    Available Powers. Any committee established pursuant to Section
5.1 hereof, to the extent permitted by applicable law and by resolution of the
Board, shall have and may exercise all of the powers and authority of the Board
in the management of the business and affairs of the Corporation, and may
authorize the seal of the Corporation to be affixed to all papers that may
require it.
Section 5.3    Alternate Members. The Board may designate one or more directors
as alternate members of any committee, who may replace any absent or
disqualified member at any meeting of such committee.
Section 5.4    Procedures. Unless the Board otherwise provides, the time, date,
place, if any, and notice of meetings of a committee shall be determined by such
committee. At meetings of a committee, a majority of the number of members of
the committee (but not including any alternate member, unless such alternate
member has replaced any absent or disqualified member at the time of, or in
connection with, such meeting) shall constitute a quorum for the transaction of
business. The act of a majority of the members present at any meeting at which a
quorum

10

--------------------------------------------------------------------------------



is present shall be the act of the committee, except as otherwise specifically
provided by applicable law, the Certificate of Incorporation, these Bylaws or
the Board. If a quorum is not present at a meeting of a committee, the members
present may adjourn the meeting from time to time, without notice other than an
announcement at the meeting, until a quorum is present. Unless the Board
otherwise provides and except as provided in these Bylaws, each committee
designated by the Board may make, alter, amend and repeal rules for the conduct
of its business. In the absence of such rules each committee shall conduct its
business in the same manner as the Board is authorized to conduct its business
pursuant to Article III and Article IV of these Bylaws.
ARTICLE VI    
OFFICERS
Section 6.1    Officers. The officers of the Corporation elected by the Board
may include a Chief Executive Officer, a President, a Treasurer, a Secretary and
such other officers (including without limitation a Chief Financial Officer,
Vice Presidents, Assistant Secretaries and Assistant Treasurers) as the Board
from time to time may determine. Officers elected by the Board shall each have
such powers and duties as generally pertain to their respective offices, subject
to the specific provisions of this Article VI. Such officers shall also have
such powers and duties as from time to time may be conferred by the Board. The
Chief Executive Officer or President may also appoint such other officers
(including without limitation one or more Vice Presidents and Controllers) as
may be necessary or desirable for the conduct of the business of the
Corporation. Such other officers shall have such powers and duties and shall
hold their offices for such terms as may be provided in these Bylaws or as may
be prescribed by the Board or, if such officer has been appointed by the Chief
Executive Officer or President, as may be prescribed by the appointing officer.
(f)    Chief Executive Officer. The Chief Executive Officer shall be the chief
executive officer of the Corporation, shall have general supervision of the
affairs of the Corporation and general control of all of its business subject to
the ultimate authority of the Board, and shall be responsible for the execution
of the policies of the Board. In the absence (or inability or refusal to act) of
the Chairman of the Board, the Chief Executive Officer shall preside when
present at all meetings of the stockholders and (if he or she shall be a
director) of the Board.
(g)    President. The President, if any, shall be subject to the direction and
control of the Chief Executive Officer and the Board and shall have such powers
and duties as the board of directors, or the Chief Executive Officer may assign
to the President. If the absence (or inability or refusal to act) of the Chief
Executive Officer, the President shall preside when present at all meetings of
the stockholders and (if he or she shall be a director) of the Board.
(h)    Vice Presidents. In the absence (or inability or refusal to act) of the
President, the Vice President (or in the event there be more than one Vice
President, the Vice Presidents in the order designated by the Board) shall
perform the duties and have the powers of the President. Any one or more of the
Vice Presidents may be given an additional designation of rank or function.
Specifically, Vice Presidents may include Executive Vice Presidents and Senior
Vice Presidents.
(i)    Secretary.
(i)    The Secretary shall attend all meetings of the stockholders, the Board
and (as required) committees of the Board and shall record the proceedings of
such meetings in books to be kept for that purpose. The Secretary shall give, or
cause to be given, notice of all meetings of the stockholders and special
meetings of the Board and shall perform such other duties as may be prescribed
by the Board, the Chief Executive Officer or the President. The Secretary shall
have custody of the corporate seal of the Corporation and the Secretary, or any
Assistant Secretary, shall have authority to affix the same to any instrument
requiring it, and when so affixed, it may be attested by his or her signature or
by the signature of such Assistant Secretary. The Board may give general
authority to any other officer to affix the seal of the Corporation and to
attest the affixing thereof by his or her signature.
(ii)    The Secretary shall keep, or cause to be kept, at the principal
executive office of the Corporation or at the office of the Corporation’s
transfer agent or registrar, if one has been appointed, a stock ledger, or
duplicate stock ledger, showing the names of the stockholders and their
addresses, the number and classes of shares held by each and, with respect to
certificated shares, the number and date of certificates issued for the same and
the number and date of certificates cancelled.

11

--------------------------------------------------------------------------------



(j)    Assistant Secretaries. The Assistant Secretary or, if there be more than
one, the Assistant Secretaries in the order determined by the Board shall, in
the absence (or inability or refusal to act) of the Secretary, perform the
duties and have the powers of the Secretary.
(k)    Treasurer. The Treasurer shall perform all duties commonly incident to
that office (including, without limitation, the care and custody of the funds
and securities of the Corporation which from time to time may come into the
Treasurer’s hands and the deposit of the funds of the Corporation in such banks
or trust companies as the Board, the Chief Executive Officer or the President
may authorize).
(l)    Assistant Treasurers. The Assistant Treasurer or, if there shall be more
than one, the Assistant Treasurers in the order determined by the Board shall,
in the absence (or inability or refusal to act) of the Treasurer, perform the
duties and exercise the powers of the Treasurer.
Section 6.2    Term of Office; Removal; Vacancies. The elected officers of the
Corporation shall be elected annually by the Board at its first meeting held
after each annual meeting of stockholders. All officers elected by the Board
shall hold office until the next annual meeting of the Board and until their
successors are duly elected and qualified or until their earlier death,
resignation, retirement, disqualification, or removal from office. Any officer
may be removed, with or without cause, at any time by the Board. Any officer
appointed by the Chief Executive Officer or President may also be removed, with
or without cause, by the Chief Executive Officer or President, as the case may
be, unless the Board otherwise provides. Any vacancy occurring in any elected
office of the Corporation may be filled by the Board. Any vacancy occurring in
any office appointed by the Chief Executive Officer or President may be filled
by the Chief Executive Officer or President, as the case may be, unless the
Board then determines that such office shall thereupon be elected by the Board,
in which case the Board shall elect such officer.
Section 6.3    Other Officers. The Board may delegate the power to appoint such
other officers and agents, and may also remove such officers and agents or
delegate the power to remove same, as it shall from time to time deem necessary
or desirable.
Section 6.4    Multiple Officeholders; Stockholder and Director Officers. Any
number of offices may be held by the same person, unless the Certificate of
Incorporation or these Bylaws otherwise provide. Officers need not be
stockholders or residents of the State of Delaware.
ARTICLE VII    
SHARES
Section 7.1    Certificated and Uncertificated Shares. The shares of the
Corporation shall be represented by certificates, provided that the Board may
provide by resolution or resolutions that some or all of any or all classes or
series of its stock shall be uncertificated shares. Any such resolution shall
not apply to shares represented by a certificate until such certificate is
surrendered to the Corporation. Notwithstanding the adoption of such a
resolution by the Board, every holder of stock represented by certificates and
upon request every holder of uncertificated shares shall be entitled to have a
certificate signed in accordance with Section 7.3 representing the number of
shares registered in certificate form. The Corporation shall not have power to
issue a certificate representing shares in bearer form.
Section 7.2    Multiple Classes of Stock. If the Corporation shall be authorized
to issue more than one class of stock or more than one series of any class, the
Corporation shall (a) cause the powers, designations, preferences and relative,
participating, optional or other special rights of each class of stock or series
thereof and the qualifications, limitations or restrictions of such preferences
or rights to be set forth in full or summarized on the face or back of any
certificate that the Corporation issues to represent shares of such class or
series of stock or (b) in the case of uncertificated shares, within a reasonable
time after the issuance or transfer of such shares, send to the registered owner
thereof a written notice containing the information required to be set forth on
certificates as specified in clause (a) above; provided, however, that, except
as otherwise provided by applicable law, in lieu of the foregoing requirements,
there may be set forth on the face or back of such certificate or, in the case
of uncertificated shares, on such written notice a statement that the
Corporation will furnish without charge to each stockholder who so requests the
powers, designations, preferences and relative, participating, optional or other
special rights of each class of stock or series thereof and the qualifications,
limitations or restrictions of such preferences or rights.

12

--------------------------------------------------------------------------------



Section 7.3    Signatures. Each certificate representing capital stock of the
Corporation shall be signed by or in the name of the Corporation by (a) the
Chief Executive Officer, the President or a Vice President and (b) the
Treasurer, an Assistant Treasurer, the Secretary or an Assistant Secretary of
the Corporation. Any or all the signatures on the certificate may be a
facsimile. In case any officer, transfer agent or registrar who has signed or
whose facsimile signature has been placed upon a certificate shall have ceased
to be such officer, transfer agent or registrar before such certificate is
issued, such certificate may be issued by the Corporation with the same effect
as if such person were such officer, transfer agent or registrar on the date of
issue.
Section 7.4    Consideration and Payment for Shares.
(a)    Subject to applicable law and the Certificate of Incorporation, shares of
stock may be issued for such consideration, having in the case of shares with
par value a value not less than the par value thereof, and to such persons, as
determined from time to time by the Board. The consideration may consist of any
tangible or intangible property or benefit to the Corporation including cash,
promissory notes, services performed, contracts for services to be performed or
other securities.
(b)    Subject to applicable law and the Certificate of Incorporation, shares
may not be issued until the full amount of the consideration has been paid,
unless upon the face or back of each certificate issued to represent any partly
paid shares of capital stock or upon the books and records of the Corporation in
the case of partly paid uncertificated shares, there shall have been set forth
the total amount of the consideration to be paid therefor and the amount paid
thereon up to and including the time said certificate representing certificated
shares or said uncertificated shares are issued.
Section 7.5    Lost, Destroyed or Wrongfully Taken Certificates.
(a)    If an owner of a certificate representing shares claims that such
certificate has been lost, destroyed or wrongfully taken, the Corporation shall
issue a new certificate representing such shares or such shares in
uncertificated form if the owner: (i) requests such a new certificate before the
Corporation has notice that the certificate representing such shares has been
acquired by a protected purchaser; (ii) if requested by the Corporation,
delivers to the Corporation a bond sufficient to indemnify the Corporation
against any claim that may be made against the Corporation on account of the
alleged loss, wrongful taking or destruction of such certificate or the issuance
of such new certificate or uncertificated shares; and (iii) satisfies other
reasonable requirements imposed by the Corporation.
(b)    If a certificate representing shares has been lost, apparently destroyed
or wrongfully taken, and the owner fails to notify the Corporation of that fact
within a reasonable time after the owner has notice of such loss, apparent
destruction or wrongful taking and the Corporation registers a transfer of such
shares before receiving notification, the owner shall be precluded from
asserting against the Corporation any claim for registering such transfer or a
claim to a new certificate representing such shares or such shares in
uncertificated form.
Section 7.6    Transfer of Stock.
(a)    If a certificate representing shares of the Corporation is presented to
the Corporation with a stock power or other indorsement requesting the
registration of transfer of such shares or an instruction is presented to the
Corporation requesting the registration of transfer of uncertificated shares,
the Corporation shall register the transfer as requested if:
(i)    in the case of certificated shares, the certificate representing such
shares has been surrendered;
(ii)     (A) with respect to certificated shares, the indorsement is made by the
person specified by the certificate as entitled to such shares; (B) with respect
to uncertificated shares, an instruction is made by the registered owner of such
uncertificated shares; or (C) with respect to certificated shares or
uncertificated shares, the indorsement or instruction is made by any other
appropriate person or by an agent who has actual authority to act on behalf of
the appropriate person;

13

--------------------------------------------------------------------------------



(iii)    the Corporation has received a guarantee of signature of the person
signing such indorsement or instruction or such other reasonable assurance that
the indorsement or instruction is genuine and authorized as the Corporation may
request;
(iv)    the transfer does not violate any restriction on transfer imposed by the
Corporation that is enforceable in accordance with Section 7.8(a); and
(v)    such other conditions for such transfer as shall be provided for under
applicable law have been satisfied.
(b)    Whenever any transfer of shares shall be made for collateral security and
not absolutely, the Corporation shall so record such fact in the entry of
transfer if, when the certificate for such shares is presented to the
Corporation for transfer or, if such shares are uncertificated, when the
instruction for registration of transfer thereof is presented to the
Corporation, both the transferor and transferee request the Corporation to do
so.
Section 7.7    Registered Stockholders. Before due presentment for registration
of transfer of a certificate representing shares of the Corporation or of an
instruction requesting registration of transfer of uncertificated shares, the
Corporation may treat the registered owner as the person exclusively entitled to
inspect for any proper purpose the stock ledger and the other books and records
of the Corporation, vote such shares, receive dividends or notifications with
respect to such shares and otherwise exercise all the rights and powers of the
owner of such shares, except that a person who is the beneficial owner of such
shares (if held in a voting trust or by a nominee on behalf of such person) may,
upon providing documentary evidence of beneficial ownership of such shares and
satisfying such other conditions as are provided under applicable law, may also
so inspect the books and records of the Corporation.
Section 7.8    Effect of the Corporation’s Restriction on Transfer.
(a)    A written restriction on the transfer or registration of transfer of
shares of the Corporation or on the amount of shares of the Corporation that may
be owned by any person or group of persons, if permitted by the DGCL and noted
conspicuously on the certificate representing such shares or, in the case of
uncertificated shares, contained in a notice sent by the Corporation to the
registered owner of such shares within a reasonable time after the issuance or
transfer of such shares, may be enforced against the holder of such shares or
any successor or transferee of the holder including an executor, administrator,
trustee, guardian or other fiduciary entrusted with like responsibility for the
person or estate of the holder.
(b)    A restriction imposed by the Corporation on the transfer or the
registration of shares of the Corporation or on the amount of shares of the
Corporation that may be owned by any person or group of persons, even if
otherwise lawful, is ineffective against a person without actual knowledge of
such restriction unless: (i) the shares are certificated and such restriction is
noted conspicuously on the certificate; or (ii) the shares are uncertificated
and such restriction was contained in a notice sent by the Corporation to the
registered owner of such shares within a reasonable time after the issuance or
transfer of such shares.
Section 7.9    Regulations. The Board shall have power and authority to make
such additional rules and regulations, subject to any applicable requirement of
law, as the Board may deem necessary and appropriate with respect to the issue,
transfer or registration of transfer of shares of stock or certificates
representing shares. The Board may appoint one or more transfer agents or
registrars and may require for the validity thereof that certificates
representing shares bear the signature of any transfer agent or registrar so
appointed.
ARTICLE VIII    
INDEMNIFICATION
Section 8.1    Right to Indemnification. Each person who was or is made a party
or is threatened to be made a party to or is otherwise involved in any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative (hereinafter a “proceeding”), by
reason of the fact that he or she is or was a director or officer of the
Corporation or, while a director or officer of the Corporation, is or was
serving at the request of the Corporation as a director, officer, employee or
agent of another corporation or of a partnership, joint venture, trust, other
enterprise or nonprofit entity, including service with respect to an employee
benefit plan (hereinafter a “Covered Person”), whether the basis of such
proceeding is alleged action in an official capacity as a

14

--------------------------------------------------------------------------------



director, officer, employee or agent, or in any other capacity while serving as
a director, officer, employee or agent, shall be indemnified and held harmless
by the Corporation to the fullest extent permitted by applicable law, as the
same exists or may hereafter be amended, against all expenses, liability and
loss (including, without limitation, attorneys’ fees, judgments, fines, ERISA
excise taxes and penalties and amounts paid in settlement) reasonably incurred
or suffered by such Covered Person in connection with such proceeding; provided,
however, that, except as provided in Section 8.3 with respect to proceedings to
enforce rights to indemnification and advancement of expenses, the Corporation
shall indemnify a Covered Person in connection with a proceeding (or part
thereof) initiated by such Covered Person only if such proceeding (or part
thereof) was authorized by the Board.
Section 8.2    Right to Advancement of Expenses. In addition to the right to
indemnification conferred in Section 8.1, a Covered Person shall also have the
right to be paid by the Corporation the expenses (including, without limitation,
attorneys’ fees) incurred in defending, testifying, or otherwise participating
in any such proceeding in advance of its final disposition (hereinafter an
“advancement of expenses”); provided, however, that, if the Delaware General
Corporation Law (“DGCL”) requires, an advancement of expenses incurred by a
Covered Person in his or her capacity as a director or officer of the
Corporation (and not in any other capacity in which service was or is rendered
by such Covered Person, including, without limitation, service to an employee
benefit plan) shall be made only upon delivery to the Corporation of an
undertaking (hereinafter an “undertaking”), by or on behalf of such Covered
Person, to repay all amounts so advanced if it shall ultimately be determined by
final judicial decision from which there is no further right to appeal
(hereinafter a “final adjudication”) that such Covered Person is not entitled to
be indemnified for such expenses under this Article VIII or otherwise.
Section 8.3    Right of Indemnitee to Bring Suit. If a claim under Section 8.1
or Section 8.2 is not paid in full by the Corporation within 60 days after a
written claim therefor has been received by the Corporation, except in the case
of a claim for an advancement of expenses, in which case the applicable period
shall be 20 days, the Covered Person may at any time thereafter bring suit
against the Corporation to recover the unpaid amount of the claim to the fullest
extent permitted by law. If successful in whole or in part in any such suit, or
in a suit brought by the Corporation to recover an advancement of expenses
pursuant to the terms of an undertaking, the Covered Person shall also be
entitled to be paid the expense of prosecuting or defending such suit. In any
suit brought by (a) the Covered Person to enforce a right to indemnification
hereunder (but not in a suit brought by a Covered Person to enforce a right to
an advancement of expenses) it shall be a defense that, and (b) the Corporation
to recover an advancement of expenses pursuant to the terms of an undertaking,
the Corporation shall be entitled to recover such expenses upon a final
adjudication that, the Covered Person has not met any applicable standard for
indemnification set forth in the DGCL. Neither the failure of the Corporation
(including its directors who are not parties to such action, a committee of such
directors, independent legal counsel, or its stockholders) to have made a
determination prior to the commencement of such suit that indemnification of the
Covered Person is proper in the circumstances because the Covered Person has met
the applicable standard of conduct set forth in the DGCL, nor an actual
determination by the Corporation (including a determination by its directors who
are not parties to such action, a committee of such directors, independent legal
counsel, or its stockholders) that the Covered Person has not met such
applicable standard of conduct, shall create a presumption that the Covered
Person has not met the applicable standard of conduct or, in the case of such a
suit brought by the Covered Person, shall be a defense to such suit. In any suit
brought by the Covered Person to enforce a right to indemnification or to an
advancement of expenses hereunder, or by the Corporation to recover an
advancement of expenses pursuant to the terms of an undertaking, the burden of
proving that the Covered Person is not entitled to be indemnified, or to such
advancement of expenses, under this Article VIII or otherwise shall be on the
Corporation.
Section 8.4    Non-Exclusivity of Rights. The rights provided to Covered Persons
pursuant to this Article VIII shall not be exclusive of any other right that any
Covered Person may have or hereafter acquire under applicable law, the
Certificate of Incorporation, these Bylaws, an agreement, a vote of stockholders
or disinterested directors, or otherwise.
Section 8.5    Insurance. The Corporation may maintain insurance, at its
expense, to protect itself and/or any director, officer, employee or agent of
the Corporation or another corporation, partnership, joint venture, trust, other
enterprise or nonprofit entity against any expense, liability or loss, whether
or not the Corporation would have the power to indemnify such person against
such expense, liability or loss under the DGCL.
Section 8.6    Indemnification of Other Persons. This Article VIII shall not
limit the right of the Corporation to the extent and in the manner permitted by
law to indemnify and to advance expenses to persons other than Covered Persons.
Without limiting the foregoing, the Corporation may, to the extent authorized
from time

15

--------------------------------------------------------------------------------



to time by the Board, grant rights to indemnification and to the advancement of
expenses to any employee or agent of the Corporation and to any other person who
is or was serving at the request of the Corporation as a director, officer,
employee or agent of another corporation or of a partnership, joint venture,
trust, other enterprise or nonprofit entity, including service with respect to
an employee benefit plan, to the fullest extent of the provisions of this
Article VIII with respect to the indemnification and advancement of expenses of
Covered Persons under this Article VIII.
Section 8.7    Amendments. Any repeal or amendment of this Article VIII by the
Board or the stockholders of the Corporation or by changes in applicable law, or
the adoption of any other provision of these Bylaws inconsistent with this
Article VIII, shall, to the extent permitted by applicable law, be prospective
only (except to the extent such amendment or change in applicable law permits
the Corporation to provide broader indemnification rights to Covered Persons on
a retroactive basis than permitted prior thereto), and will not in any way
diminish or adversely affect any right or protection existing hereunder in
respect of any act or omission occurring prior to such repeal or amendment or
adoption of such inconsistent provision.
Section 8.8    Certain Definitions. For purposes of this Article VIII,
(a) references to “other enterprise” shall include any employee benefit plan;
(b) references to “fines” shall include any excise taxes assessed on a person
with respect to an employee benefit plan; (c) references to “serving at the
request of the Corporation” shall include any service that imposes duties on, or
involves services by, a person with respect to any employee benefit plan, its
participants, or beneficiaries; and (d) a person who acted in good faith and in
a manner such person reasonably believed to be in the interest of the
participants and beneficiaries of an employee benefit plan shall be deemed to
have acted in a manner “not opposed to the best interest of the Corporation” for
purposes of Section 145 of the DGCL.
Section 8.9    Contract Rights. The rights provided to Covered Persons pursuant
to this Article VIII (a) shall be contract rights based upon good and valuable
consideration, pursuant to which a Covered Person may bring suit as if the
provisions of this Article VIII were set forth in a separate written contract
between the Covered Person and the Corporation, (b) shall fully vest at the time
the Covered Person first assumes his or her position as a director or officer of
the Corporation, (c) are intended to be retroactive and shall be available with
respect to any act or omission occurring prior to the adoption of this Article
VIII, (d) shall continue as to a Covered Person who has ceased to be a director
or officer of the Corporation and (e) shall inure to the benefit of the Covered
Person’s heirs, executors and administrators.
Section 8.10    Severability. If any provision or provisions of this Article
VIII shall be held to be invalid, illegal or unenforceable for any reason
whatsoever: (a) the validity, legality and enforceability of the remaining
provisions of this Article VIII shall not in any way be affected or impaired
thereby; and (b) to the fullest extent possible, the provisions of this Article
VIII (including, without limitation, each such portion of this Article VIII
containing any such provision held to be invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested by the
provision held invalid, illegal or unenforceable.
ARTICLE IX    
MISCELLANEOUS
Section 9.1    Place of Meetings. If the place of any meeting of stockholders,
the Board or committee of the Board for which notice is required under these
Bylaws is not designated in the notice of such meeting, such meeting shall be
held at the principal business office of the Corporation; provided, however, if
the Board has, in its sole discretion, determined that a meeting shall not be
held at any place, but instead shall be held by means of remote communication
pursuant to Section 9.5 hereof, then such meeting shall not be held at any
place.
Section 9.2    Fixing Record Dates.
(a)    In order that the Corporation may determine the stockholders entitled to
notice of any meeting of stockholders or any adjournment thereof, the Board may
fix a record date, which shall not precede the date upon which the resolution
fixing the record date is adopted by the Board, and which record date shall not
be more than 60 nor less than 10 days before the date of such meeting. If the
Board so fixes a record date, such date shall also be the record date for
determining the stockholders entitled to vote at such meeting unless the Board
determines, at the time it fixes such record date, that a later date on or
before the date of the meeting shall be the date for making such determination.
If no record date is fixed by the Board, the record date for determining
stockholders entitled to notice of and to vote at a meeting of stockholders
shall be at the close of business on the business day next preceding the day

16

--------------------------------------------------------------------------------



on which notice is given, or, if notice is waived, at the close of business on
the business day next preceding the day on which the meeting is held. A
determination of stockholders of record entitled to notice of or to vote at a
meeting of stockholders shall apply to any adjournment of the meeting; provided,
however, that the Board may fix a new record date for determination of
stockholders entitled to vote at the adjourned meeting, and in such case shall
also fix as the record date for stockholders entitled to notice of such
adjourned meeting the same or an earlier date as that fixed for determination of
stockholders entitled to vote in accordance with the foregoing provisions of
this Section 9.2(a) at the adjourned meeting.
(b)    In order that the Corporation may determine the stockholders entitled to
receive payment of any dividend or other distribution or allotment of any rights
or the stockholders entitled to exercise any rights in respect of any change,
conversion or exchange of stock, or for the purpose of any other lawful action,
the Board may fix a record date, which record date shall not precede the date
upon which the resolution fixing the record date is adopted, and which record
date shall be not more than 60 days prior to such action. If no record date is
fixed, the record date for determining stockholders for any such purpose shall
be at the close of business on the day on which the Board adopts the resolution
relating thereto.
(c)    In order that the Corporation may determine the stockholders entitled to
consent to corporate action in writing without a meeting, the Board may fix a
record date, which record date shall not precede the date upon which the
resolution fixing the record date is adopted by the Board, and which date shall
not be more than 10 days after the date upon which the resolution fixing the
record date is adopted by the Board. If no record date has been fixed by the
Board, the record date for determining stockholders entitled to consent to
corporate action in writing without a meeting, when no prior action by the Board
is otherwise required, shall be the first date on which a signed written consent
setting forth the action taken or proposed to be taken is delivered to the
Corporation by delivery to its registered office in the State of Delaware, its
principal place of business, or the Secretary of the Corporation. Delivery made
to the Corporation’s registered office shall be by hand or by certified or
registered mail, return receipt requested. If no record date has been fixed by
the Board and prior action by the Board is otherwise required, the record date
for determining stockholders entitled to consent to corporate action in writing
without a meeting shall be at the close of business on the day on which the
Board adopts the resolution taking such prior action.
Section 9.3    Means of Giving Notice.
(c)    Notice to Directors. Whenever under applicable law, the Certificate of
Incorporation or these Bylaws notice is required to be given to any director,
such notice shall be given either (i) in writing and sent by hand delivery,
through the United States mail, or by a nationally recognized overnight delivery
service for next day delivery, (ii) by means of facsimile telecommunication or
other form of electronic transmission, or (iii) by oral notice given personally
or by telephone. A notice to a director will be deemed given as follows: (i) if
given by hand delivery, orally, or by telephone, when actually received by the
director, (ii) if sent through the United States mail, when deposited in the
United States mail, with postage and fees thereon prepaid, addressed to the
director at the director's address appearing on the records of the Corporation,
(iii) if sent for next day delivery by a nationally recognized overnight
delivery service, when deposited with such service, with fees thereon prepaid,
addressed to the director at the director's address appearing on the records of
the Corporation, (iv) if sent by facsimile telecommunication, when sent to the
facsimile transmission number for such director appearing on the records of the
Corporation, (v) if sent by electronic mail, when sent to the electronic mail
address for such director appearing on the records of the Corporation, or (vi)
if sent by any other form of electronic transmission, when sent to the address,
location or number (as applicable) for such director appearing on the records of
the Corporation.
(d)    Notice to Stockholders. Whenever under applicable law, the Certificate of
Incorporation or these Bylaws notice is required to be given to any stockholder,
such notice may be given (i) in writing and sent either by hand delivery,
through the United States mail, or by a nationally recognized overnight delivery
service for next day delivery, or (ii) by means of a form of electronic
transmission consented to by the stockholder, to the extent permitted by, and
subject to the conditions set forth in Section 232 of the DGCL. A notice to a
stockholder shall be deemed given as follows: (i) if given by hand delivery,
when actually received by the stockholder, (ii) if sent through the United
States mail, when deposited in the United States mail, with postage and fees
thereon prepaid, addressed to the stockholder at the stockholder's address
appearing on the stock ledger of the Corporation, (iii) if sent for next day
delivery by a nationally recognized overnight delivery service, when deposited
with such service, with fees thereon prepaid, addressed to the stockholder at
the stockholder's address appearing on the stock ledger of the Corporation, and
(iv) if given by a form of electronic transmission consented to by the
stockholder to whom the notice is given and otherwise meeting the

17

--------------------------------------------------------------------------------



requirements set forth above, (A) if by facsimile transmission, when directed to
a number at which the stockholder has consented to receive notice, (B) if by
electronic mail, when directed to an electronic mail address at which the
stockholder has consented to receive notice, (C) if by a posting on an
electronic network together with separate notice to the stockholder of such
specified posting, upon the later of (1) such posting and (2) the giving of such
separate notice, and (D) if by any other form of electronic transmission, when
directed to the stockholder. A stockholder may revoke such stockholder’s consent
to receiving notice by means of electronic communication by giving written
notice of such revocation to the Corporation. Any such consent shall be deemed
revoked if (1) the Corporation is unable to deliver by electronic transmission
two consecutive notices given by the Corporation in accordance with such consent
and (2) such inability becomes known to the Secretary or an Assistant Secretary
or to the Corporation’s transfer agent, or other person responsible for the
giving of notice; provided, however, the inadvertent failure to treat such
inability as a revocation shall not invalidate any meeting or other action.
(e)    Electronic Transmission. “Electronic transmission” means any form of
communication, not directly involving the physical transmission of paper, that
creates a record that may be retained, retrieved and reviewed by a recipient
thereof, and that may be directly reproduced in paper form by such a recipient
through an automated process, including but not limited to transmission by
telex, facsimile telecommunication, electronic mail, telegram and cablegram.
(f)    Notice to Stockholders Sharing Same Address. Without limiting the manner
by which notice otherwise may be given effectively by the Corporation to
stockholders, any notice to stockholders given by the Corporation under any
provision of the DGCL, the Certificate of Incorporation or these Bylaws shall be
effective if given by a single written notice to stockholders who share an
address if consented to by the stockholders at that address to whom such notice
is given. A stockholder may revoke such stockholder’s consent by delivering
written notice of such revocation to the Corporation. Any stockholder who fails
to object in writing to the Corporation within 60 days of having been given
written notice by the Corporation of its intention to send such a single written
notice shall be deemed to have consented to receiving such single written
notice.
(g)    Exceptions to Notice Requirements. Whenever notice is required to be
given, under the DGCL, the Certificate of Incorporation or these Bylaws, to any
person with whom communication is unlawful, the giving of such notice to such
person shall not be required and there shall be no duty to apply to any
governmental authority or agency for a license or permit to give such notice to
such person. Any action or meeting that shall be taken or held without notice to
any such person with whom communication is unlawful shall have the same force
and effect as if such notice had been duly given. If the action taken by the
Corporation is such as to require the filing of a certificate with the Secretary
of State of Delaware, the certificate shall state, if such is the fact and if
notice is required, that notice was given to all persons entitled to receive
notice except such persons with whom communication is unlawful.
Whenever notice is required to be given by the Corporation, under any provision
of the DGCL, the Certificate of Incorporation or these Bylaws, to any
stockholder to whom (1) notice of two consecutive annual meetings of
stockholders and all notices of stockholder meetings or of the taking of action
by written consent of stockholders without a meeting to such stockholder during
the period between such two consecutive annual meetings, or (2) all, and at
least two payments (if sent by first-class mail) of dividends or interest on
securities during a 12‑month period, have been mailed addressed to such
stockholder at such stockholder’s address as shown on the records of the
Corporation and have been returned undeliverable, the giving of such notice to
such stockholder shall not be required. Any action or meeting that shall be
taken or held without notice to such stockholder shall have the same force and
effect as if such notice had been duly given. If any such stockholder shall
deliver to the Corporation a written notice setting forth such stockholder’s
then current address, the requirement that notice be given to such stockholder
shall be reinstated. If the action taken by the Corporation is such as to
require the filing of a certificate with the Secretary of State of Delaware, the
certificate need not state that notice was not given to persons to whom notice
was not required to be given pursuant to Section 230(b) of the DGCL. The
exception in subsection (1) of the first sentence of this paragraph to the
requirement that notice be given shall not be applicable to any notice returned
as undeliverable if the notice was given by electronic transmission.
Section 9.4    Waiver of Notice. Whenever any notice is required to be given
under applicable law, the Certificate of Incorporation, or these Bylaws, a
written waiver of such notice, signed before or after the date of such meeting
by the person or persons entitled to said notice, or a waiver by electronic
transmission by the person entitled to said notice, shall be deemed equivalent
to such required notice. All such waivers shall be kept with the books of the
Corporation. Attendance at a meeting shall constitute a waiver of notice of such
meeting, except where

18

--------------------------------------------------------------------------------



a person attends for the express purpose of objecting to the transaction of any
business on the ground that the meeting was not lawfully called or convened.
Section 9.5    Meeting Attendance via Remote Communication Equipment.
(a)    Stockholder Meetings. If authorized by the Board in its sole discretion,
and subject to such guidelines and procedures as the Board may adopt,
stockholders and proxyholders not physically present at a meeting of
stockholders may, by means of remote communication:
(i)    participate in a meeting of stockholders; and
(ii)    be deemed present in person and vote at a meeting of stockholders,
whether such meeting is to be held at a designated place or solely by means of
remote communication, provided that (A) the Corporation shall implement
reasonable measures to verify that each person deemed present and permitted to
vote at the meeting by means of remote communication is a stockholder or
proxyholder, (B) the Corporation shall implement reasonable measures to provide
such stockholders and proxyholders a reasonable opportunity to participate in
the meeting and to vote on matters submitted to the stockholders, including an
opportunity to read or hear the proceedings of the meeting substantially
concurrently with such proceedings, and (C) if any stockholder or proxyholder
votes or takes other action at the meeting by means of remote communication, a
record of such votes or other action shall be maintained by the Corporation.
(b)    Board Meetings. Unless otherwise restricted by applicable law, the
Certificate of Incorporation, or these Bylaws, members of the Board or any
committee thereof may participate in a meeting of the Board or any committee
thereof by means of conference telephone or other communications equipment by
means of which all persons participating in the meeting can hear each other.
Such participation in a meeting shall constitute presence in person at the
meeting, except where a person participates in the meeting for the express
purpose of objecting to the transaction of any business on the ground that the
meeting was not lawfully called or convened.
Section 9.6    Dividends. The Board may from time to time declare, and the
Corporation may pay, dividends (payable in cash, property or shares of the
Corporation’s capital stock) on the Corporation’s outstanding shares of capital
stock, subject to applicable law and the Certificate of Incorporation.
Section 9.7    Reserves. The Board may set apart out of the funds of the
Corporation available for dividends a reserve or reserves for any proper purpose
and may abolish any such reserve.
Section 9.8    Contracts and Negotiable Instruments. Except as otherwise
provided by applicable law, the Certificate of Incorporation or these Bylaws,
any contract, bond, deed, lease, mortgage or other instrument may be executed
and delivered in the name and on behalf of the Corporation by such officer or
officers or other employee or employees of the Corporation as the Board may from
time to time authorize. Such authority may be general or confined to specific
instances as the Board may determine. The Chief Executive Officer, the President
or any Vice President may execute and deliver any contract, bond, deed, lease,
mortgage or other instrument in the name and on behalf of the Corporation.
Subject to any restrictions imposed by the Board, the Chief Executive Officer,
President or any Vice President may delegate powers to execute and deliver any
contract, bond, deed, lease, mortgage or other instrument in the name and on
behalf of the Corporation to other officers or employees of the Corporation
under such person’s supervision and authority, it being understood, however,
that any such delegation of power shall not relieve such officer of
responsibility with respect to the exercise of such delegated power.
Section 9.9    Fiscal Year. The fiscal year of the Corporation shall be fixed by
the Board.
Section 9.10    Seal. The Board may adopt a corporate seal, which shall be in
such form as the Board determines. The seal may be used by causing it or a
facsimile thereof to be impressed, affixed or otherwise reproduced.
Section 9.11    Books and Records. The books and records of the Corporation may
be kept within or outside the State of Delaware at such place or places as may
from time to time be designated by the Board.

19

--------------------------------------------------------------------------------



Section 9.12    Resignation. Any director, committee member or officer may
resign by giving notice thereof in writing or by electronic transmission to the
Chief Executive Officer, President or the Secretary. The resignation shall take
effect at the time specified therein, or at the time of receipt of such notice
if no time is specified or the specified time is earlier than the time of such
receipt. Unless otherwise specified therein, the acceptance of such resignation
shall not be necessary to make it effective.
Section 9.13    Surety Bonds. Such officers, employees and agents of the
Corporation (if any) as the Chief Executive Officer, the President or the Board
may direct, from time to time, shall be bonded for the faithful performance of
their duties and for the restoration to the Corporation, in case of their death,
resignation, retirement, disqualification or removal from office, of all books,
papers, vouchers, money and other property of whatever kind in their possession
or under their control belonging to the Corporation, in such amounts and by such
surety companies as the Chief Executive Officer, President or the Board may
determine. The premiums on such bonds shall be paid by the Corporation and the
bonds so furnished shall be in the custody of the Secretary.
Section 9.14    Securities of Other Corporations. Powers of attorney, proxies,
waivers of notice of meeting, consents in writing and other instruments relating
to securities owned by the Corporation may be executed in the name of and on
behalf of the Corporation by the Chief Executive Officer, President or any Vice
President. Any such officer, may, in the name of and on behalf of the
Corporation, take all such action as any such officer may deem advisable to vote
in person or by proxy at any meeting of security holders of any corporation in
which the Corporation may own securities, or to consent in writing, in the name
of the Corporation as such holder, to any action by such corporation, and at any
such meeting or with respect to any such consent shall possess and may exercise
any and all rights and power incident to the ownership of such securities and
which, as the owner thereof, the Corporation might have exercised and possessed.
The Board may from time to time confer like powers upon any other person or
persons.
Section 9.15    Amendments. The Board shall have the power to adopt, amend,
alter or repeal the Bylaws. The affirmative vote of a majority of the Whole
Board shall be required to adopt, amend, alter or repeal the Bylaws. The Bylaws
also may be adopted, amended, altered or repealed by the stockholders; provided,
however, that in addition to any vote of the holders of any class or series of
capital stock of the Corporation required by applicable law or the Certificate
of Incorporation, the affirmative vote of the holders of at least 66⅔% of the
voting power of all outstanding shares of capital stock of the Corporation
entitled to vote generally in the election of directors, voting together as a
single class, shall be required for the stockholders to adopt, amend, alter or
repeal the Bylaws.







20